 



EXHIBIT 10.3
Loan No.                     
 
GENERAL ELECTRIC CAPITAL CORPORATION
(Lender)
to
[WINSTON SPECIAL PURPOSE ENTITY]
(Borrower)
 
FORM OF LOAN AGREEMENT
 
Dated as of: May 9, 2006
Property Location:                     ,                     
DOCUMENT PREPARED BY:
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Attention: Charles T. Marshall, Esq.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1 CERTAIN DEFINITIONS     1  
 
               
 
  Section 1.1   Certain Definitions     1  
 
                ARTICLE 2 LOAN TERMS     7  
 
               
 
  Section 2.1   The Loan     7  
 
  Section 2.2   Interest Rate; Late Charge     7  
 
  Section 2.3   Terms of Payment     7  
 
  Section 2.4   Security; Establishment of Funds     8  
 
                ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS     11  
 
               
 
  Section 3.1   Insurance     11  
 
  Section 3.2   Use and Application of Insurance Proceeds     13  
 
  Section 3.3   Condemnation Awards     14  
 
  Section 3.4   Impounds     15  
 
                ARTICLE 4 ENVIRONMENTAL MATTERS     16  
 
               
 
  Section 4.1   Certain Definitions     16  
 
  Section 4.2   Representations and Warranties on Environmental Matters     16  
 
  Section 4.3   Covenants on Environmental Matters     17  
 
  Section 4.4   Allocation of Risks and Indemnity     17  
 
  Section 4.5   No Waiver     18  
 
                ARTICLE 5 LEASING MATTERS     19  
 
               
 
  Section 5.1   Representations and Warranties on Leases     19  
 
  Section 5.2   Standard Lease Form; Approval Rights     19  
 
  Section 5.3   Covenants     19  
 
  Section 5.4   Tenant Estoppels     20  
 
                ARTICLE 6 REPRESENTATIONS AND WARRANTIES     20  
 
               
 
  Section 6.1   Organization, Power and Authority     20  
 
  Section 6.2   Validity of Loan Documents     20  
 
  Section 6.3   Liabilities; Litigation     21  
 
  Section 6.4   Taxes and Assessments     21  
 
  Section 6.5   Other Agreements; Defaults     21  
 
  Section 6.6   Compliance with Law     21  
 
  Section 6.7   Location of Borrower     22  

Page i



--------------------------------------------------------------------------------



 



                              Page
 
  Section 6.8   ERISA     22  
 
  Section 6.9   Forfeiture     22  
 
  Section 6.10   Tax Filings     22  
 
  Section 6.11   Solvency     23  
 
  Section 6.12   Full and Accurate Disclosure     23  
 
  Section 6.13   Flood Zone     23  
 
  Section 6.14   Single Purpose Entity/Separateness     23  
 
  Section 6.15   Anti-Terrorism and Anti-Money Laundering Laws     25  
 
                ARTICLE 7 FINANCIAL REPORTING     27  
 
               
 
  Section 7.1   Financial Statements     27  
 
  Section 7.2   Accounting Principles     28  
 
  Section 7.3   Other Information; Access     28  
 
  Section 7.4   Annual Budget     28  
 
                ARTICLE 8 COVENANTS     28  
 
               
 
  Section 8.1   Due On Sale and Encumbrance; Transfers of Interests     28  
 
  Section 8.2   Taxes; Utility Charges     29  
 
  Section 8.3   Control; Management     29  
 
  Section 8.4   Operation; Maintenance; Inspection     29  
 
  Section 8.5   Taxes on Security     29  
 
  Section 8.6   Legal Existence; Name, Etc     30  
 
  Section 8.7   Further Assurances     30  
 
  Section 8.8   Estoppel Certificates     30  
 
  Section 8.9   Notice of Certain Events     30  
 
  Section 8.10   Indemnification     31  
 
  Section 8.11   Cooperation     32  
 
  Section 8.12   Payment For Labor and Materials     33  
 
  Section 8.13   Certain Hotel Covenants     33  
 
                ARTICLE 9 EVENTS OF DEFAULT     37  
 
               
 
  Section 9.1   Payments     37  
 
  Section 9.2   Insurance     37  
 
  Section 9.3   Sale, Encumbrance, Etc     37  
 
  Section 9.4   Covenants     37  
 
  Section 9.5   Representations and Warranties     37  
 
  Section 9.6   Other Encumbrances     38  
 
  Section 9.7   Involuntary Bankruptcy or Other Proceeding     38  
 
  Section 9.8   Voluntary Petitions, etc     38  
 
  Section 9.9   Anti-Terrorism     38  
 
  Section 9.10   Franchise and Management Agreements     38  
 
  Section 9.11   Operating Lease     39  

Page ii



--------------------------------------------------------------------------------



 



                              Page ARTICLE 10 REMEDIES     39  
 
               
 
  Section 10.1   Remedies — Insolvency Events     39  
 
  Section 10.2   Remedies — Other Events     39  
 
  Section 10.3   Lender’s Right to Perform the Obligations     39  
 
                ARTICLE 11 MISCELLANEOUS     40  
 
               
 
  Section 11.1   Notices     40  
 
  Section 11.2   Amendments and Waivers     41  
 
  Section 11.3   Limitation on Interest     41  
 
  Section 11.4   Invalid Provisions     42  
 
  Section 11.5   Reimbursement of Expenses     42  
 
  Section 11.6   Approvals; Third Parties; Conditions     42  
 
  Section 11.7   Lender Not in Control; No Partnership     43  
 
  Section 11.8   Contest of Certain Claims     43  
 
  Section 11.9   Time of the Essence     44  
 
  Section 11.10   Successors and Assigns     44  
 
  Section 11.11   Renewal, Extension or Rearrangement     44  
 
  Section 11.12   Waivers     44  
 
  Section 11.13   Cumulative Rights; Joint and Several Liability     44  
 
  Section 11.14   Singular and Plural     44  
 
  Section 11.15   Phrases     44  
 
  Section 11.16   Exhibits and Schedules     44  
 
  Section 11.17   Titles of Articles, Sections and Subsections     45  
 
  Section 11.18   Promotional Material     45  
 
  Section 11.19   Survival     45  
 
  Section 11.20   WAIVER OF JURY TRIAL     45  
 
  Section 11.21   Waiver of Punitive or Consequential Damages     46  
 
  Section 11.22   Governing Law; Jurisdiction     46  
 
  Section 11.23   Entire Agreement     47  
 
  Section 11.24   Counterparts     47  
 
                ARTICLE 12 LIMITATIONS ON LIABILITY     47  
 
               
 
  Section 12.1   Limitation on Liability     47  
 
  Section 12.2   Limitation on Liability of Lender’s Officers, Employees, etc  
  49  

Page iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
EXHIBIT A
  LEGAL DESCRIPTION OF PROJECT
SCHEDULE I
  DEFEASANCE
SCHEDULE II
  REQUIRED REPAIRS
SCHEDULE III
  REPLACEMENT MANAGERS
SCHEDULE IV
  RADIUS HOTELS

page iv



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is entered into as of May 9, 2006,
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”),
and [WINSTON SPECIAL PURPOSE ENTITY], a Delaware limited liability company,
whose organizational number is                      (“Borrower”).
ARTICLE 1
CERTAIN DEFINITIONS
     Section 1.1 Certain Definitions. As used herein, the following terms have
the meanings indicated:
     “Affiliate” means (a) any corporation in which Borrower or any partner,
shareholder, director, officer, member, or manager of Borrower directly or
indirectly owns or controls more than ten percent (10%) of the beneficial
interest, (b) any partnership, joint venture or limited liability company in
which Borrower or any partner, shareholder, director, officer, member, or
manager of Borrower is a partner, joint venturer or member, (c) any trust in
which Borrower or any partner, shareholder, director, officer, member or manager
of Borrower is a trustee or beneficiary, (d) any entity of any type which is
directly or indirectly owned or controlled by Borrower or any partner,
shareholder, director, officer, member or manager of Borrower, (e) any partner,
shareholder, director, officer, member, manager or employee of Borrower, (f) any
Person related by birth, adoption or marriage to any partner, shareholder,
director, officer, member, manager, or employee of Borrower, (g) any Borrower
Party, or (f) Operating Lessee and Manager.
     “Agreement” means this Loan Agreement, as amended from time to time.
     “Assignment of Leases and Rents” means the Assignment of Leases and Rents,
executed by Borrower for the benefit of Lender, and pertaining to leases of
space in the Project.
     “Award” has the meaning assigned in Section 3.3.
     “Bankruptcy Party” has the meaning assigned in Section 9.7.
     “Borrower Party” means any Joinder Party, any general partner of Borrower,
and any general partner in any partnership that is a general partner of
Borrower, any managing member of Borrower, and any managing member in any
limited liability company that is a managing member of Borrower, at any level.
     “Budget” has the meaning assigned in Section 7.4.
     “Business Day” means a day other than a Saturday, a Sunday, or a legal
holiday on which national banks located in the State of New York are not open
for general banking business.

Page 1



--------------------------------------------------------------------------------



 



     “Casualty” has the meaning assigned in Section 3.2.
     “Closing Date” means the date the Loan is funded by Lender.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
     “Condemnation” has the meaning assigned in Section 3.3.
     “Contract Rate” has the meaning assigned in Section 2.2.
     “Debt” means, for any Person, without duplication: (a) all indebtedness of
such Person for borrowed money, for amounts drawn under a letter of credit, or
for the deferred purchase price of property for which such Person or its assets
is liable, (b) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were advanced under the credit facility, (c) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (d) all
indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person is
liable, and (f) all obligations of such Person under swaps, caps, floors,
collars and other hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, Joinder Party or otherwise, or in respect
of which obligations such Person otherwise assures a creditor against loss.
     “Debt Service” means the aggregate interest, fixed principal, and other
payments due under the Loan, and on any other outstanding permitted Debt
relating to the Project approved by Lender for the period of time for which
calculated. The foregoing calculation shall exclude payments applied to escrows
or reserves required by Lender.
     “Debt Service Coverage” means, for the period of time for which calculation
is being made, the ratio of Underwritten NOI to annualized Debt Service.
     “Default Rate” means the lesser of (a) the maximum rate of interest allowed
by applicable law, and (b) five percent (5%) per annum in excess of the Contract
Rate.
     “Defeasance Option” has the meaning assigned in Section 2.3(c).
     “Environmental Indemnity Agreement” means that Hazardous Materials
Indemnity Agreement dated the date hereof in favor of Lender.
     “Environmental Laws” has the meaning assigned in Section 4.1(a).
     “ERISA” has the meaning assigned in Section 6.8.
     “Event of Default” has the meaning assigned in Article 9.

Page 2



--------------------------------------------------------------------------------



 



     “FF&E” has the meaning assigned in Section 2.4(a).
     “FF&E Account” has the meaning assigned in Section 2.4(a).
     “FF&E Account Conditions” has the meaning assigned in Section 2.4(a).
     “Funds” means the FF&E Account.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “Hazardous Materials” has the meaning assigned in Section 4.1(b).
     “Impound Trigger Event” means either (i) the occurrence of an Event of
Default, (ii) the transferring of the Project to a Person other than a Qualified
Transferee (as defined in the Mortgage), or (iii) the Debt Service Coverage for
the Project falls below 1.15:1 on a trailing twelve (12) month basis as
reasonably determined by Lender.
     “Insurance Premiums” has the meaning assigned in Section 3.1(c).
     “Interest Only Period” means the first forty-eight (48) Payment Dates
commencing with the first Payment Date on July 1, 2006.
     “Joinder Party” means the Persons, if any, executing the Joinder hereto.
     “Lease Subordination Agreement” means that Subordination and Attornment
Agreement between Borrower, Operating Lessee and Lender of even date herewith.
     “Lien” means any interest, or claim thereof, in the Project securing an
obligation owed to, or a claim by, any Person other than the owner of the
Project, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting the Project.
     “Loan” means the loan made by Lender to Borrower under this Agreement and
all other amounts secured by the Loan Documents.
     “Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgage,
(d) the Assignment of Leases and Rents, (e) the Lease Subordination Agreement,
(f) Uniform Commercial Code financing statements, (g) the Management
Subordination Agreement, (h) all other documents evidencing, securing, or
governing the Loan, and (i) all amendments, modifications, renewals,
substitutions and replacements of any of the foregoing; provided however, in no
event shall the term “Loan Documents” include that certain Environmental
Indemnity Agreement.

Page 3



--------------------------------------------------------------------------------



 



     “Loan Year” means (a) for the first Loan Year, the period between the date
hereof and one (1) calendar year from the last day of the month in which the
Closing Date occurs (unless the Closing Date is on the first day of a month, in
which case the first Loan Year shall commence on such Closing Date and end one
(1) calendar year from the last day of the month immediately preceding the
Closing Date) and (b) each consecutive twelve (12) month calendar period after
the first Loan Year until the Maturity Date.
     “Management Agreement” means the Management Agreement entered into between
Manager and Borrower or Operating Lessee dated July 1, 2003, as amended,
pertaining to the management of the Project in the form approved by Lender.
     “Management Subordination Agreement” means that Multi-Party Agreement or
similar document between Manager, Borrower, Operating Lessee, and Lender of even
date herewith.
     “Manager” means                     , the manager under the Management
Agreement and any replacement property manager approved or permitted under
Section 8.13(b).
     “Maturity Date” means, as applicable, the earlier of (a) June 1, 2016, or
(b) any earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.
     “Mortgage” means the Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, executed by Borrower in favor of Lender,
covering the Project.
     “Net Cash Flow” means, for any period, the amount by which Operating
Revenues exceed the sum of (a) Operating Expenses, (b) Debt Service paid during
such period, and (c) capital expenditures, each approved by Lender and paid by
Borrower during such period.
     “Note” means the Promissory Note of even date, in the stated principal
amount of                                                                DOLLARS
($                    ), executed by Borrower, and payable to the order of
Lender in evidence of the Loan.
     “Operating Expenses” means, for any period, all reasonable and necessary
expenses of operating the Project in the ordinary course of business which are
accounted for by Borrower during such period using the accrual method in
accordance with GAAP and the Uniform System of Accounts and which are directly
associated with and fairly allocable to the Project for the applicable period,
including ad valorem real estate taxes and assessments, insurance premiums,
maintenance costs, management fees and costs, wages, salaries, personnel
expenses, accounting, legal and other professional fees, fees and other expenses
incurred by Lender and reimbursed by Borrower under the Loan Documents and
deposits to any capital replacement, leasing or other reserves required by any
Licensor. Operating Expenses shall exclude Debt Service, capital expenditures,
tenant improvement costs, leasing commissions, any of the foregoing operating
expenses which are paid from deposits to cash reserves and such deposits were
previously included as Operating Expenses, any payment or expense for which
Borrower was or is to be

Page 4



--------------------------------------------------------------------------------



 



reimbursed from proceeds of the Loan or insurance or by any third party, and any
non-cash charges such as depreciation and amortization. Operating Expenses shall
not include federal, state or local income taxes.
     “Operating Lease” shall mean the Lease Agreement dated as of the date
hereof, entered into by and between Borrower and the Operating Lessee, which
governs the operation of the Project, as amended, restated, replaced,
supplemented or modified from time to time, in accordance with the terms hereof.
     “Operating Lessee” shall mean Barclay Hospitality Services, Inc., the
operating lessee under the Operating Lease, which is an Affiliate of Borrower.
     “Operating Revenues” means, for any period, all receipts, revenues, income
and proceeds of sales or services of every kind earned by Borrower or Operating
Lessee, directly or indirectly, from the ownership or operation of the Project
during such period, determined on an accrual basis in accordance with GAAP and
the Uniform System of Accounts, including, without limitation or duplication,
revenues from rentals, expense pass-throughs, fees and service charges to
tenants, subtenants, licensees or other occupants of commercial or retail space
in the Project, revenues from the use or rental of guest rooms and suites,
conference and banquet rooms, revenue from food and beverage service and
facilities, including off-site catering, telephone services, guest laundry
services, vending, including mini-bars, television, recreational and health club
facilities and parking and any other items of revenue, receipts or income
identified in the Uniform System of Accounts, interest income, proceeds of
insurance or condemnation not used or escrowed for repairs, forfeited guest
deposits, damage recoveries to the extent not used or escrowed for repairs and
proceeds of the sale of damaged or obsolete furniture, fixtures or equipment to
the extent not used or escrowed to purchase replacement furniture, fixtures or
equipment, but not including (i) taxes collected by Borrower or Operating Lessee
for payment to governmental authorities, (ii) gratuities or service charges
collected by Borrower or Operating Lessee for payment to employees or other
persons performing services in the Project or (iii) such other exclusions as may
be reasonably approved by Lender.
     “Payment Date” has the meaning assigned in Section 2.3(a), and is the date
that a regularly scheduled payment of interest, during the Interest Only Period,
and principal and interest, after the expiration of the Interest Only Period, is
due, without including in such calculation the payment of interest, if any, made
on the Closing Date.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
     “Potential Default” means the occurrence of any event or condition which,
with the giving of notice, the passage of time, or both, would constitute an
Event of Default.

Page 5



--------------------------------------------------------------------------------



 



     “Project” means                     ,                     ,
                    , and all related facilities, amenities, fixtures, and
personal property owned by Borrower and any improvements now or hereafter
located on the real property described in Exhibit A.
     “Rating Agencies” means each of Standard & Poor’s Ratings Group, a division
of McGraw-Hill, Inc., Moody’s Investors Service, Inc., and Fitch, Inc., or any
other nationally-recognized statistical rating agency which has been approved by
Lender.
     “Secondary Market Transaction” has the meaning assigned in Section 8.11.
     “Securitization” has the meaning assigned in Section 8.11.
     “Securitization Date” means the “startup date,” as defined in
Section 860G(a)(9) of the Code, of a “real estate mortgage investment conduit,”
as defined in Section 860D of the Code, that holds the Note.
     “Single Purpose Entity” shall mean a Person (other than an individual, a
government or any agency or political subdivision thereof), which exists solely
for the purpose of owning or leasing the Project, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 6.14 hereof.
     “Site Assessment” means an environmental engineering report for the Project
prepared at Borrower’s expense by an engineer engaged by Borrower, or Lender on
behalf of Borrower, and approved by Lender, and in a manner reasonably
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Project, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E1527-93 or any
successor thereto published by ASTM and good customary and commercial practice.
     “Standard Adjustments” means the following assumptions to be made when
calculating Underwritten NOI: (a) management fees equal to the greater of
(i) actual management fees paid or (ii) three percent (3%) of Operating
Revenues; (b) FF&E expenditures equal to the greater of (i) four percent (4%) of
Operating Revenues or (ii) such amounts required under the Franchise Agreement;
and (c) a mortgage constant equal to the greater of actual mortgage constant or
seven percent (7.0%.)
     “State” means the State of                                         .
     “Tax and Insurance Escrow Fund” has the meaning assigned in Section 3.4.
     “Taxes” has the meaning assigned in Section 8.2.
     “Underwritten NOI” means the amount by which Underwritten Operating
Revenues exceed Underwritten Operating Expenses, as reasonably determined by
Lender for the trailing twelve (12)-month period.

Page 6



--------------------------------------------------------------------------------



 



     “Underwritten Operating Expenses” means Operating Expenses as reasonably
determined and adjusted by Lender to reflect the Standard Adjustments and
otherwise in accordance with its then current audit policies and procedures for
properties similar to the Projects.
     “Underwritten Operating Revenues” means Operating Revenues as reasonably
determined and adjusted by Lender to reflect the Standard Adjustments and
otherwise in accordance with its then current audit policies and procedures for
properties similar to the Project.
     “Uniform System of Accounts” means the most current Uniform System of
Accounts for the Lodging Industry published by the International Association of
Hospitality Accountants.
     “Yield Maintenance Amount” has the meaning assigned in Schedule I.
ARTICLE 2
LOAN TERMS
     Section 2.1 The Loan. Lender agrees to make a Loan of
                                                             DOLLARS ($
                    ) to the Borrower, which shall be funded in one advance and
repaid in accordance with the terms of this Agreement and the Note. Borrower
hereby agrees to accept the Loan on the Closing Date, subject to and upon the
terms and conditions set forth herein.
     Section 2.2 Interest Rate; Late Charge. The outstanding principal balance
of the Loan shall bear interest at a rate of interest equal to five and nine
hundred thirty-nine thousandths percent (5.939%) per annum (the “Contract
Rate”). Interest at the Contract Rate shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty (360) days and the
numerator of which is the actual number of days elapsed from the date of the
initial disbursement under the Loan or the date of the preceding interest
installment due date, as the case may be, to the date of the next interest
installment due date or the Maturity Date. If Borrower fails to pay any
installment of interest or principal within five (5) days after the date on
which the same is due, Borrower shall pay to Lender a late charge on such
past-due amount, as liquidated damages and not as a penalty, equal to five
percent (5%) of such amount, but not in excess of the maximum amount of interest
allowed by applicable law. While any Event of Default exists, the Loan shall
bear interest at the Default Rate.
     Section 2.3 Terms of Payment. The Loan shall be payable as follows:
     (a) Interest and Principal.

  (i)   A payment of interest only on the date hereof for the period from the
date hereof through the last day of the current month.     (ii)   Commencing on
July 1, 2006, and continuing on the first (1st) day of each calendar month
thereafter (each such date a “Payment Date”) during the

Page 7



--------------------------------------------------------------------------------



 



      Interest Only Period, Borrower shall pay interest only in arrears computed
at the Contract Rate on the outstanding principal balance of the Loan.     (iii)
  Thereafter, commencing on the forty-ninth (49th) Payment Date, and continuing
on each Payment Date thereafter until the Maturity Date, Borrower shall make a
constant payment of $                    . Each of such payments shall be
applied (i) to the payment of interest computed at the Contract Rate and
(ii) the balance applied toward reduction of the principal sum. The constant
payment required hereunder is based on a thirty (30)-year amortization schedule.

     (b) Maturity. On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, default interest, late
charges and any and all other amounts due under the Loan Documents.
     (c) Prepayment. Except as set forth herein, the Loan is closed to
prepayment in whole or in part. Notwithstanding the foregoing, the Loan may be
prepaid in whole, but not in part, on or after the one hundred eighteenth
(118th) Payment Date.
     If the Loan is accelerated for any reason other than casualty or
condemnation, and the Loan is otherwise closed to prepayment, and Borrower
prepays the Loan, Borrower shall pay, in addition to all other amounts
outstanding under the Loan Documents, a prepayment premium equal to the sum of
(i) the Yield Maintenance Amount, if any, that would be required under the
Defeasance Option and (ii) three percent (3%) of the outstanding balance of the
Loan. If for any reason the Loan is prepaid on a day other than a scheduled
monthly payment date, the Borrower shall pay, in addition to the principal,
interest and premium, if any, required under this Section, an amount equal to
the interest that would have accrued on the Loan from the date of prepayment to
the next scheduled monthly payment date. In the event of a prepayment resulting
from Lender’s application of insurance or condemnation proceeds pursuant to
Article 3 hereof, no prepayment penalty or premium shall be imposed.
     (d) Defeasance. On any Business Day following the earlier to occur of
(i) two (2) years after the Securitization Date or (ii) the fourth (4th)
anniversary of the Closing Date, provided no Event of Default exists that would
not be cured by such defeasance, Borrower may obtain the release of the Project
from the lien of the Mortgage in accordance with the terms and provisions of
Schedule I attached hereto (the “Defeasance Option”).
     Section 2.4 Security; Establishment of Funds. The Loan shall be secured by
the Mortgage creating a first lien on the Project, the Assignment of Leases and
Rents and the other Loan Documents.
     (a) Borrower agrees to establish the following reserves with Lender, to be
held by Lender as further security for the Loan:

Page 8



--------------------------------------------------------------------------------



 



  (i)   Although no escrow is required therefor, Borrower shall complete the
required repairs set forth on Schedule II annexed hereto on or before six
(6) months from the date hereof;     (ii)   subject to the last sentence of this
Section 2.4(a)(ii), to the extent not already required under the Franchise
Agreement (as hereinafter defined), (x) Borrower will be required to deposit
into an escrow with Lender (the “FF&E Account”) four percent (4%) of the monthly
Operating Revenues of the Project each month for the repair and replacement of
the furniture, fixtures and equipment used in connection with the operation, use
and occupancy of the Project (the “FF&E”), and (y) on the date hereof Borrower
shall deposit in the FF&E Account the amount of any existing funds maintained by
or for the benefit of Borrower for the repair and replacement of the FF&E,
unless such funds are required to be deposited with the franchisor.
Notwithstanding the foregoing, no deposits shall be required in the FF&E Account
so long as (A) Borrower is, directly or indirectly, controlled by Winston
Hotels, Inc., (B) no monetary or other material Event of Default exists, and
(C) Borrower provides evidence satisfactory to Lender on or before July 15 of
each calendar year commencing July 15, 2007, that over the preceding sixty
(60) month period an amount equal to four percent (4%) of Operating Revenues, or
such greater amounts as required by the Franchise Agreement, for such period has
been spent on capital improvements, replacements, and FF&E for the Project (the
“FF&E Account Conditions”); and     (iii)   Borrower shall deliver to Lender
reservation payments made for guest, meeting, banquet or other rooms made more
than six (6) months in advance and exceeding $150,000 in the aggregate which
shall be disbursed to Borrower upon receipt of notice to Lender of the
occurrence of the applicable event to which such deposit is related or the
required return or forfeiture of the deposit.

     (b) Pledge and Disbursement of Funds. Borrower hereby pledges to Lender,
and grants a security interest in, any and all monies now or hereafter deposited
in the Funds as additional security for the payment of the Loan. Subject to the
conditions set forth in Section 2.4(c), Lender shall make disbursements from the
Funds as requested by Borrower, and approved by Lender in its reasonable
discretion, on a monthly basis in increments of no less than $5,000.00 upon
delivery by Borrower of Lender’s standard form of draw request accompanied by
copies of invoices for the amounts requested and, if required by Lender, lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment. Such advances may be made, at Lender’s
election, either (i) in reimbursement for expenses paid by Borrower, or (ii) for
payment of expenses incurred and invoiced but not yet paid by Borrower. Lender
may require an inspection of the Project at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
for which reimbursement is sought. The Funds shall be held in Lender’s name and
may be

Page 9



--------------------------------------------------------------------------------



 



commingled with Lender’s own funds at financial institutions selected by Lender
in its reasonable discretion. Upon the occurrence and during the continuance of
an Event of Default, Lender may apply any sums then present in the Funds to the
payment of the Loan in any order in its reasonable discretion. Until expended or
applied as above provided, the Funds shall constitute additional security for
the Loan. Lender shall have no obligation to release any of the Funds while any
monetary or other material Event of Default exists or any material adverse
change has occurred in Borrower or any Joinder Party or the Project which is
reasonably likely to render Borrower’s or Joinder Party’s unable to perform its
obligations under the Loan Documents. All reasonable out-of-pocket costs and
expenses incurred by Lender in the disbursement of any of the Funds shall be
paid by Borrower promptly upon demand or, at Lender’s sole discretion, deducted
from the Funds. All work for which payment is made from the Funds shall be
performed and completed lien-free and in a good and workmanlike manner.
     (c) Regardless of whether the FF&E Account is held by Lender or deposited
with the franchisor, the FF&E Account shall be pledged to Lender on a first
priority basis as additional collateral for the Loan, and notwithstanding the
provisions of Section 2.4(b) above, Borrower shall not be entitled to any
disbursement from such account unless:

  (i)   following the occurrence of any FF&E Account Condition, if such repair
and repair and replacement are not in accordance with the Budget, Lender has
approved the repairs and replacements and related plans and specifications,
which approval shall be deemed approved if not disapproved within thirty (30)
days after receipt of documents reasonably required in connection with such
review;     (ii)   Lender determines that the repairs and replacements of the
FF&E are capital expenditures rather than normal repair and maintenance
expenses;     (iii)   the requested disbursement is made not more frequently
than once monthly and in increments of not less than Five Thousand Dollars
($5,000.00);     (iv)   the work for which the disbursement is requested does
not include any immediate repairs required under Section 2.4(a) above;     (v)  
Borrower has fulfilled all conditions precedent under the Franchise Agreement
(if applicable) for the work related to the requested disbursement; and     (vi)
  there exist no monetary or other material Event of Default under the Loan
Documents.

     (d) Interest Payable by Lender. Lender shall cause all monies on deposit in
the Funds to be deposited into interest bearing accounts of the type customarily
maintained by Lender or its servicing agent for the investment of (and may be
commingled with) similar reserves, which accounts may not yield the highest
interest rate then available. The Funds shall

Page 10



--------------------------------------------------------------------------------



 



be held in an account in Lender’s name (or such other account name as Lender may
elect) at a financial institution or other depository selected by Lender (or its
servicer) in its sole discretion (collectively, the “Depository Institution”).
Borrower shall earn no more than an amount of interest on the Funds equal to an
amount determined by applying to the average monthly balance of such Funds the
quoted interest rate for the Depository Institution’s money market savings
account, as such rate is determined from time to time (such allocated amount
being referred to as “Borrower’s Interest”) and Lender shall keep appropriate
records of the Borrower’s Interest. Lender or its Depository Institution shall
be entitled to report under Borrower’s Federal tax identification number the
Borrower’s Interest on the Funds. If the Depository Institution does not have an
established money market savings account (or if an interest rate for such
account cannot otherwise be determined in connection with the deposit of such
Funds), a comparable interest rate quoted by the Depository Institution and
acceptable to Lender (or its servicer) in its reasonable discretion shall be
used. The amount of Borrower’s Interest allocated to the Funds shall be added to
the balance in the applicable Fund, and shall be disbursed for payment of the
items for which the applicable Fund is to be disbursed. Any interest earned
above the Borrower’s Interest shall be retained by Lender as compensation for
its administration and investment of such Funds.
ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS
     Section 3.1 Insurance. Borrower shall maintain insurance as follows:
     (a) Casualty; Business Interruption. Borrower shall keep the Project
insured against damage by fire and the other hazards covered by a standard
extended coverage and all-risk insurance policy for the full insurable value
thereof on a replacement cost claim recovery basis (without reduction for
depreciation or co-insurance), and shall maintain such other casualty insurance
as reasonably required by Lender. Such insurance shall include coverage against
acts of terrorism to the extent and up to the level commercially reasonably
available. Lender reserves the right to require from time to time the following
additional insurance: boiler and machinery; flood; earthquake/sinkhole; worker’s
compensation; and/or building law or ordinance. Borrower shall keep the Project
insured against loss by flood if the Project is located currently or at any time
in the future in an area identified by the Federal Emergency Management Agency
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994 (as such acts may from time to time be amended) in an amount at least equal
to the lesser of (i) the maximum amount of the Loan or (ii) the maximum limit of
coverage available under said acts. Any such flood insurance policy shall be
issued in accordance with the requirements and current guidelines of the Federal
Insurance Administration. Borrower shall maintain use and occupancy insurance
covering, as applicable, rental income or business interruption, with coverage
in an amount not less than twelve (12) months anticipated gross rental income or
gross business earnings, as applicable in each case, attributable to the
Project. Borrower shall not maintain any separate or additional insurance which
is contributing in the event of loss unless it is properly endorsed and
otherwise reasonably

Page 11



--------------------------------------------------------------------------------



 



satisfactory to Lender in all respects. The proceeds of insurance paid on
account of any damage or destruction to the Project shall be paid to Lender to
be applied as provided in Section 3.2.
     (b) Liability. Borrower shall maintain (i) commercial general liability
insurance with respect to the Project providing for limits of liability of not
less than Five Million Dollars ($5,000,000.00) for both injury to or death of a
person and for property damage per occurrence, and (ii) other liability
insurance as reasonably required by Lender.
     (c) Additional Insurance: In addition to the insurance requirements set
forth in Sections 3.1(a) and (b) above, Borrower shall be required to maintain,
or shall require Operating Lessee and/or Manager to maintain, the following
types of insurance, which must be satisfactory to Lender in all respects
(including the deductible and the amount of coverage):

  (i)   “Dram Shop” and/or “Innkeeper’s Liability” insurance in an amount not
less than the greater of One Million Dollars ($1,000,000.00) or as required by
applicable law, against claims or liabilities arising directly or indirectly to
Persons or property on account of the sale or dispensing of beer, wine or other
alcoholic beverage, including in such coverage loss of means of support; and    
(ii)   employee dishonesty, and money and securities insurance (inside and out),
depositors forgery, and liability for guests’ property on a blanket basis
covering all employees of Borrower or Manager who have access to or are
responsible for the handling of Borrower’s funds, guest property or tenant
security deposits, in such amounts as Lender shall require from time to time,
but in no event less than One Million Dollars ($1,000,000.00); and     (iii)  
Builder’s risk insurance, as applicable, in amounts and with coverages
reasonably required by Lender.

     (d) Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for and contain such provisions and expiration dates and be in such form
and issued by such insurance companies licensed to do business in the State,
with a general company and financial size rating of “A-IX” or better as
established by Best’s Rating Guide or “AA” or better by Standard & Poor’s
Ratings Group. Each policy shall provide that such policy may not be canceled or
materially changed except upon thirty (30) days’ prior written notice of
intention of non-renewal, cancellation or material change to Lender and that no
act or thing done by Borrower shall invalidate any policy as against Lender.
Blanket policies shall be permitted only if (i) Lender receives appropriate
endorsements and/or duplicate policies containing Lender’s right to continue
coverage on a pro rata pass-through basis and that coverage will not be affected
by any loss on other properties covered by the policies and (ii) the policy
contains a sublimit equal to the replacement cost of the Project in an amount
approved by Lender

Page 12



--------------------------------------------------------------------------------



 



which is expressly allocated for the Project, and any such policy shall in all
other respects comply with the requirements of this Section. Borrower authorizes
Lender to pay the premiums for such policies (the “Insurance Premiums”) from the
Tax and Insurance Escrow Fund as the same become due and payable annually in
advance. If Borrower fails to deposit funds into the Tax and Insurance Escrow
Fund sufficient to permit Lender to pay the premiums when due, Lender may obtain
such insurance and pay the premium therefor and Borrower shall, on demand,
reimburse Lender for all expenses incurred in connection therewith. Borrower
shall assign the policies or proofs of insurance to Lender, in such manner and
form that Lender and its successors and assigns shall at all times have and hold
the same as security for the payment of the Loan. Borrower shall deliver copies
of all original policies certified to Lender by the insurance company or
authorized agent as being true copies, together with the endorsements required
hereunder. The proceeds of insurance policies coming into the possession of
Lender shall not be deemed trust funds, and Lender shall be entitled to apply
such proceeds as herein provided.
     (e) Adjustments. Borrower shall give immediate written notice of any loss
to the insurance carrier and to Lender. Borrower hereby irrevocably authorizes
and empowers Lender, as attorney-in-fact for Borrower coupled with an interest,
to make proof of loss, to adjust and compromise any claim under insurance
policies (unless Borrower is otherwise taking such actions), to appear in and
prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Lender’s reasonable expenses
incurred in the collection of such proceeds. Nothing contained in this
Section 3.1(d), however, shall require Lender to incur any expense or take any
action hereunder.
     Section 3.2 Use and Application of Insurance Proceeds.
     (a) If the Project shall be damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall give prompt notice thereof
to Lender. Following the occurrence of a Casualty, Borrower, if insurance
proceeds are made available, shall promptly proceed to restore, repair, replace
or rebuild the same to be of at least equal value and of substantially the same
character as prior to such damage or destruction, all to be effected in
accordance with applicable law.
     (b) Insurance proceeds shall be applied as follows:

  (i)   if the loss is less than or equal to Three Hundred Fifty Thousand
Dollars ($350,000.00), Lender shall permit Borrower to apply the insurance
proceeds to restoration provided (A) no Event of Default or Potential Default
exists that would not be cured by the application of the insurance proceeds to
and the restoration of the Project, and (B) Borrower promptly commences and is
diligently pursuing restoration of the Project;     (ii)   if the loss exceeds
Three Hundred Fifty Thousand Dollars ($350,000.00) but is not more than
twenty-five percent (25%) of the replacement value of the improvements, the
insurance proceeds shall be deposited with a financial institution or
third-party insurance intermediary reasonable

Page 13



--------------------------------------------------------------------------------



 



      acceptable to Borrower and Lender for application, prior to the occurrence
of an Event of Default, to restoration provided that (A) at all times during
such restoration no Event of Default or Potential Default exists that would not
be cured by the application of the insurance proceeds to and the restoration of
the Project; (B) Lender determines throughout the restoration that there are
sufficient funds available to restore and repair the Project to a condition and
value, substantially as prior to the casualty; (C) Lender determines that the
Operating Revenues of the Project during restoration, taking into account rent
loss or business interruption insurance, will be sufficient to pay Debt Service;
(D) Lender reasonably determines (based on leases which will remain in effect
after restoration is complete if the Project is not a multi-family project) that
after restoration the ratio of net operating income to Debt Service will equal
at least the ratio that existed on the Closing Date; (E) Lender reasonably
determines that the ratio of the outstanding principal balance of the Loan to
appraised value of the project after restoration will not exceed the
loan-to-value ratio that existed on the date of the casualty; (F) Lender
reasonably determines that restoration and repair of the Project to a condition
approved by Lender will be completed within nine (9) months after the date of
loss or casualty and in any event ninety (90) days prior to the Maturity Date;
(G) Borrower promptly commences and is diligently pursuing restoration of the
Project; and (H) the Project after the restoration will be in compliance with
and permitted under all applicable zoning, building and land use laws, rules,
regulations and ordinances; and     (iii)   if the conditions set forth in
(i) and (ii) above are not satisfied in Lender’s reasonable discretion, Lender
may apply any insurance proceeds it may receive to the payment of the Loan or
allow all or a portion of such proceeds to be used for the restoration of the
Project.

     (c) Insurance proceeds applied to restoration will be disbursed by Lender
to Borrower on receipt of reasonably satisfactory plans and specifications,
contracts and subcontracts, schedules, budgets, lien waivers and architects’
certificates, and otherwise in accordance with prudent commercial construction
lending practices for construction loan advances (including appropriate
retainages to ensure that all work is completed in a workmanlike manner). Any
surplus insurance proceeds not required for the restoration and repair of the
Project as provided herein shall be disbursed to Borrower.
     Section 3.3 Condemnation Awards. Borrower shall promptly give Lender
written notice of the actual or threatened commencement of any condemnation or
eminent domain proceeding (a “Condemnation”) and shall deliver to Lender copies
of any and all papers served in connection with such Condemnation. Following the
occurrence of a Condemnation, Borrower, regardless of whether any award or
compensation (an “Award”) is available, shall promptly proceed to restore,
repair, replace or rebuild the same to the extent practicable to be of at least
equal value and of substantially the same character as prior to such
Condemnation, all to

Page 14



--------------------------------------------------------------------------------



 



be effected in accordance with applicable law. Lender may participate in any
such proceeding and Borrower will deliver to Lender all instruments necessary or
required by Lender to permit such participation. Without Lender’s prior consent
which shall not be unreasonably withheld, conditioned or delayed, Borrower
(a) shall not agree to any Award, and (b) shall not take any action or fail to
take any action which would cause the Award to be determined. All Awards for the
taking or purchase in lieu of condemnation of the Project or any part thereof
are hereby assigned to and shall be paid to Lender. Borrower authorizes Lender
to collect and receive such Awards, to give proper receipts and acquittances
therefor, and in Lender’s sole discretion to apply the same toward the payment
of the Loan, notwithstanding that the Loan may not then be due and payable, or
to the restoration of the Project; provided, however, if the Award is less than
or equal to Two Hundred Fifty Thousand Dollars ($250,000.00) and Borrower
requests that such proceeds be used for non-structural site improvements (such
as landscape, driveway, walkway and parking area repairs) required to be made as
a result of such condemnation, Lender will apply the Award to such restoration
in accordance with disbursement procedures applicable to insurance proceeds
provided there exists no Event of Default that would not be cured by such
application of the Award. Borrower, upon request by Lender, shall execute all
instruments requested to confirm the assignment of the Awards to Lender, free
and clear of all liens, charges or encumbrances. Any portion of any Award not
applied toward payment of the Loan or to the restoration of the Project shall be
disbursed promptly to Borrower, but in no event more than thirty (30) days from
receipt by Lender.
     Section 3.4 Impounds. Upon the occurrence and during the continuance of an
Impound Trigger Event, Borrower shall deposit with Lender, monthly,
(a) one-twelfth (1/12th) of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth (1/12th) of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the insurance policies required by Lender upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to expiration (said amounts in (a) and
(b) above hereinafter called the “Tax and Insurance Escrow Fund”). Deposits
shall be made on the basis of Lender’s estimate from time to time of the charges
for the current year (after giving effect to any reassessment or, at Lender’s
election, on the basis of the charges for the prior year, with adjustments when
the charges are fixed for the then current year). All funds so deposited shall
be held by Lender with interest in the manner set forth in Section 2.4(c) hereof
and may be commingled with Lender’s general funds and Lender shall keep
appropriate records of Borrower’s Interest earned on the Tax and Insurance
Escrow Fund. Borrower hereby grants to Lender a security interest in all funds
so deposited with Lender for the purpose of securing the Loan. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Lender, as Lender may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender. Borrower shall furnish Lender with bills for the
charges for which such deposits are required at least thirty (30) days prior to
the date on which the charges first become payable. If at any time the amount on
deposit with Lender, together with amounts to be deposited by Borrower before
such charges are payable, is insufficient to pay such charges,

Page 15



--------------------------------------------------------------------------------



 



Borrower shall, to the extent deposits are otherwise required by this
Section 3.4, deposit any deficiency with Lender immediately upon demand. Lender
shall pay such charges when the amount on deposit with Lender is sufficient to
pay such charges and Lender has received a bill for such charges.
ARTICLE 4
ENVIRONMENTAL MATTERS
     Section 4.1 Certain Definitions. As used herein, the following terms have
the meanings indicated:
     (a) “Environmental Laws” means any federal, state or local law (whether
imposed by statute, ordinance, rule, regulation, administrative or judicial
order, or common law), now or hereafter enacted, governing health, safety,
industrial hygiene, the environment or natural resources, or Hazardous
Materials, including, without limitation, such laws governing or regulating
(i) the use, generation, storage, removal, recovery, treatment, handling,
transport, disposal, control, release, discharge of, or exposure to, Hazardous
Materials, (ii) the transfer of property upon a negative declaration or other
approval of a governmental authority of the environmental condition of such
property, or (iii) requiring notification or disclosure of releases of Hazardous
Materials or other environmental conditions whether or not in connection with a
transfer of title to or interest in property.
     (b) “Hazardous Materials” means (i) petroleum or chemical products, whether
in liquid, solid, or gaseous form, or any fraction or by-product thereof,
(ii) asbestos or asbestos-containing materials, (iii) polychlorinated biphenyls
(pcbs), (iv) radon gas, (v) underground storage tanks, (vi) any explosive or
radioactive substances, (vii) lead or lead-based paint, or (viii) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.
     Section 4.2 Representations and Warranties on Environmental Matters. To
Borrower’s knowledge, except as set forth in the Site Assessment, (a) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Project or any property adjacent to the Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Project in full compliance with Environmental Laws) and no Hazardous
Material was removed or transported from the Project, (b) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Project does not, and did not previously,
violate any Environmental Laws, (c) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding has been brought or, to
Borrower’s knowledge, been threatened, nor have any settlements been reached by
or with any parties or any liens imposed in connection with the Project
concerning Hazardous Materials or Environmental Laws; and (d) to Borrower’s
knowledge, no underground storage tanks exist on any part of the Project.

Page 16



--------------------------------------------------------------------------------



 



     Section 4.3 Covenants on Environmental Matters.
     (a) Borrower shall, and shall cause Operating Lessee to, (i) comply
strictly and in all respects with applicable Environmental Laws; (ii) notify
Lender immediately upon Borrower’s discovery of any spill, discharge, release or
presence of any Hazardous Material at, upon, under, within, contiguous to or
otherwise affecting the Project; (iii) promptly remove such Hazardous Materials
and remediate the Project in full compliance with Environmental Laws ; and
(iv) promptly forward to Lender copies of all orders, notices, permits,
applications or other communications and reports in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters relating to the Environmental Laws or any similar laws or regulations,
as they may affect the Project, Borrower or Operating Lessee.
     (b) Borrower shall not cause, and shall cause Operating Lessee not to
cause, and Borrower shall, and shall cause Operating Lessee to, prohibit any
other Person within the control of Borrower or Operating Lessee from, and shall
use prudent, commercially reasonable efforts to prohibit other Persons
(including tenants) from causing, (i) any spill, discharge or release, or the
use, storage, generation, manufacture, installation, or disposal, of any
Hazardous Materials at, upon, under, within or about the Project or the
transportation of any Hazardous Materials to or from the Project (except for
cleaning and other products used in connection with routine maintenance or
repair of the Project in full compliance with Environmental Laws),
(ii) installing any underground storage tanks at the Project, or
(iii) conducting any activity that requires a permit or other authorization
under Environmental Laws (other than as necessary to effect repairs,
restoration, remediation, or other capital improvements to the Project in
accordance with this Agreement).
     (c) Borrower shall provide to Lender, at Borrower’s expense promptly upon
the written request of Lender from time to time, a Site Assessment or, if
required by Lender, an update to any existing Site Assessment, to assess the
presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Project if Lender reasonably believes that Hazardous
Materials are on, under, at, or within the Project, but not more than one such
Site Assessment or update in any twelve (12)-month period, unless Lender’s
request for a Site Assessment is based on new information provided under
Section 4.3(a), a reasonable suspicion of Hazardous Materials at or near the
Project in violation of applicable Environmental Laws, a breach of
representations under Section 4.2, or during the continuance of an Event of
Default, in which case any such Site Assessment or update shall be at Borrower’s
expense.
     Section 4.4 Allocation of Risks and Indemnity. As between Borrower and
Lender, all risk of loss associated with non-compliance with Environmental Laws,
or with the presence of any Hazardous Material at, upon, within, contiguous to
or otherwise affecting the Project, shall lie solely with Borrower. Accordingly,
Borrower shall bear all risks and costs associated with any loss (including any
loss in value attributable to Hazardous Materials), damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Lender or by law. Borrower shall indemnify, defend and
hold Lender and its shareholders, directors, officers, employees and agents
harmless from and against all loss,

Page 17



--------------------------------------------------------------------------------



 



liabilities, damages, claims, costs and expenses (including reasonable costs of
defense and consultant fees, investigation and laboratory fees, court costs, and
other litigation expenses) arising out of or associated, in any way, with
(a) the non-compliance with Environmental Laws, or (b) the existence of
Hazardous Materials in, on, or about the Project, (c) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to Hazardous Materials; (d) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
(e) a breach of any representation, warranty or covenant contained in this
Article 4, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, or (f) the imposition of any
environmental lien encumbering the Project; provided, however, Borrower shall
not be liable under such indemnification to the extent such loss, liability,
damage, claim, cost or expense results solely from Lender’s gross negligence or
willful misconduct. Borrower’s obligations under this Section 4.4 shall arise
whether or not any governmental authority has taken or threatened any action in
connection with the presence of any Hazardous Material, and whether or not the
existence of any such Hazardous Material or potential liability on account
thereof is disclosed in the Site Assessment and shall continue notwithstanding
the repayment of the Loan or any transfer or sale of any right, title and
interest in the Project (by foreclosure, deed in lieu of foreclosure or
otherwise). Additionally, if any Hazardous Materials affect or threaten to
affect the Project, Lender may (but shall not be obligated to) give such notices
and take such actions as it reasonably deems necessary pursuant to Environmental
Laws at the expense of the Borrower in order to abate the discharge of any
Hazardous Materials or remove the Hazardous Materials. Any amounts payable to
Lender by reason of the application of this Section 4.4 shall become immediately
due and payable and shall bear interest at the Default Rate from the date loss
or damage is actually paid by Lender and invoiced to Borrower until Borrower has
reimbursed Lender for such loss or damage. The obligations and liabilities of
Borrower under this Section 4.4 shall survive any termination, satisfaction,
assignment, entry of a judgment of foreclosure or delivery of a deed in lieu of
foreclosure. Notwithstanding the foregoing, subject to the conditions specified
below in this Section 4.4, Borrower shall not be liable under this Section 4.4
for such indemnified matters directly created or arising from events or
conditions not caused or created by Borrower and first existing after Lender (or
its designee) acquires title to the Project by foreclosure or acceptance of a
deed in lieu thereof or title is otherwise transferred, but only if (a) Borrower
delivers to Lender a site assessment dated not earlier than ninety (90) days
prior to such foreclosure, deed in lieu thereof or other transfer of title
evidencing the presence of no Hazardous Materials on the Project and no material
violation of any Environmental Laws with respect to the Project, provided,
however, that Borrower shall remain liable to Lender for any non-material
violations of any Environmental Laws disclosed by such current site assessment,
and (b) such loss, liability, damage, claim, cost, or expense does not directly
or indirectly arise from or relate to any release of or exposure to any
Hazardous Materials (including personal injury or damage to property),
non-compliance with any Environmental Laws, or remediation existing or occurring
prior to the date Lender (or its designee) acquires title to the Project or
title to the Project is otherwise transferred to a third party.
     Section 4.5 No Waiver. Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the
Environmental Indemnity Agreement or the Loan Documents, Lender does not waive
and expressly reserves all rights and

Page 18



--------------------------------------------------------------------------------



 



benefits now or hereafter accruing to Lender under the “security interest” or
“secured creditor” exception under applicable Environmental Laws, as the same
may be amended. No action taken by Lender pursuant to the Environmental
Indemnity Agreement or the Loan Documents shall be deemed or construed to be a
waiver or relinquishment of any such rights or benefits under the “security
interest exception.”
ARTICLE 5
LEASING MATTERS
     Section 5.1 Representations and Warranties on Leases. Borrower represents
and warrants to Lender with respect to leases of the Project that: (a) the
leases (including amendments) are in writing, and there are no oral agreements
with respect thereto; (b) the copies of the leases delivered to Lender are true
and complete; (c) neither the landlord nor any tenant is in default under any of
the leases; (d) Borrower has no knowledge of any notice of termination or
default with respect to any lease; (e) Borrower has not assigned or pledged any
of the leases, the rents or any interests therein except to Lender; (f) no
tenant or other party has an option to purchase all or any portion of the
Project; (g) no tenant has the right to terminate its lease prior to expiration
of the stated term of such lease; (h) no tenant has prepaid more than one (1)
month’s rent in advance (except for bona fide security deposits not in excess of
an amount equal to two (2) month’s rent); and (i) all existing leases are
subordinate to the Mortgage either pursuant to their terms or a recorded
subordination agreement.
     Section 5.2 Standard Lease Form; Approval Rights. All leases and other
rental arrangements valued at more than five percent (5%) of the Project’s
annual Operating Revenues (“Material Leases”) shall in all respects be approved
by Lender, which approval shall not be unreasonably withheld, conditioned or
delayed and shall contain terms customarily required by prudent property
management practices for similar properties. Borrower shall, or shall cause
Operating Lessee to, hold, in trust, all tenant security deposits in a
segregated account, and, to the extent required by applicable law, shall not
commingle any such funds with any other funds of Borrower or Operating Lessee.
Within ten (10) days after Lender’s request, Borrower shall, or shall cause
Operating Lessee to, furnish to Lender a statement of all tenant security
deposits, and copies of all leases not previously delivered to Lender, certified
by Borrower or Operating Lessee as being true and correct. Notwithstanding
anything contained in the Loan Documents, Lender’s approval shall not be
required for future leases or lease extensions if the following conditions are
satisfied: (i) there exists no Potential Default or Event of Default; (ii) the
lease is on the standard lease form approved by Lender with no material
modifications; (iii) the lease does not conflict with any restrictive covenant
affecting the Project or any other lease for space in the Project; and (iv) the
lease is for a market rental rate and contains terms customarily required by
prudent property management practices for similar properties.
     Section 5.3 Covenants. Borrower shall, or shall cause Operating Lessee to,
(a) perform the obligations which Borrower is required to perform under the
leases; (b) enforce the obligations to be performed by the tenants; (c) promptly
furnish to Lender any notice of default or termination received by Borrower or
Operating Lessee from any tenant, and any notice of default or termination given
by Borrower to any tenant; (d) not collect any rents for more than

Page 19



--------------------------------------------------------------------------------



 



one (1) month in advance of the time when the same shall become due, except for
bona fide security deposits not in excess of an amount equal to two (2) month’s
rent; (e) not enter into any ground lease or master lease of any part of the
Project (other than the Operating Lease); (f) not further assign or encumber any
lease; (g) not, except with Lender’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed), cancel or accept surrender or
termination of any Material Lease; and (h) not, except with Lender’s prior
written consent, not modify or amend any Material Lease (except for minor
modifications and amendments entered into in the ordinary course of business,
consistent with prudent property management practices, not affecting the
economic terms of the lease). Any action in violation of clauses (e), (f), (g),
and (h) of this Section 5.3 shall be void at the election of Lender.
     Section 5.4 Tenant Estoppels. At Lender’s request, Borrower shall use
commercially reasonable efforts to obtain and furnish to Lender, but not more
than once during any twelve (12) month period, written estoppels in form and
substance reasonably satisfactory to Lender, executed by tenants under Material
Leases in the Project and confirming the term, rent, and other provisions and
matters relating to the Material Leases.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants, as of the date hereof, and covenants
(where so specified) to Lender that:
     Section 6.1 Organization, Power and Authority. Borrower and each Borrower
Party (a) is duly organized, validly existing and in good standing under the
laws of the state of its formation or existence, (b) is in compliance with all
legal requirements applicable to doing business in the State, and (c) has the
necessary governmental approvals to own and operate the Project and conduct the
business now conducted or to be conducted thereon. Borrower has the full power,
authority and right to execute, deliver and perform its obligations pursuant to
this Loan Agreement and the other Loan Documents, and to mortgage the Project
pursuant to the terms of the Mortgage and to keep and observe all of the terms
of this Loan Agreement and the other Loan Documents on Borrower’s part to be
performed. Borrower is not a “foreign person” within the meaning of § 1445(f)(3)
of the Internal Revenue Code.
     Section 6.2 Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents to which
it is a party: (a) are duly authorized and do not require the consent or
approval of any other party or governmental authority which has not been
obtained; and (b) will not violate any law or result in the imposition of any
lien, charge or encumbrance upon the assets of any such party, except as
contemplated by the Loan Documents. The Loan Documents constitute the legal,
valid and binding obligations of Borrower and each Borrower Party that is a
party thereto, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors’ rights.

Page 20



--------------------------------------------------------------------------------



 



     Section 6.3 Liabilities; Litigation.
     (a) The financial statements delivered by Borrower and each Borrower Party
are true and correct in all material respects with no significant change since
the date of preparation. Except as disclosed in such financial statements, there
are no liabilities (fixed or contingent) affecting the Project, Borrower or any
Borrower Party. Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against the Project,
Borrower or any Borrower Party which if adversely determined could have a
material adverse effect on such party, the Project or the Loan.
     (b) Neither Borrower nor any Borrower Party is contemplating either the
filing of a petition by it under state or federal bankruptcy or insolvency laws
or the liquidation of all or a major portion of its assets or property, and
neither Borrower nor any Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.
     Section 6.4 Taxes and Assessments. The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.
     Section 6.5 Other Agreements; Defaults. Neither Borrower nor any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might materially adversely affect the
Project or the business, operations, or condition (financial or otherwise) of
Borrower or any Borrower Party. Neither Borrower nor any Borrower Party is in
violation of any agreement which violation would have a material adverse effect
on the Project, Borrower, or any Borrower Party or Borrower’s or any Borrower
Party’s business, properties, or assets, operations or condition, financial or
otherwise.
     Section 6.6 Compliance with Law.
     (a) Borrower or Operating Lessee have all requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to own, lease and operate the Project and carry on its business,
including, without limitation, occupancy permits required for the legal use,
occupancy and operation of the Project as a hotel and any applicable liquor
license, and the Project is in material compliance with all applicable legal
requirements, including without limitation, restrictive covenants, and is free
of structural defects, and all building systems contained therein are in good
working order, subject to ordinary wear and tear. The Project does not
constitute, in whole or in part, a legally non-conforming use under applicable
legal requirements;

Page 21



--------------------------------------------------------------------------------



 



     (b) No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project; and
     (c) The Project has adequate rights of access to public ways and is served
by adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of the Project
are located in the public right-of-way abutting the Project, and all such
utilities are connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the Project. All roads necessary for the
full utilization of the Project for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.
     Section 6.7 Location of Borrower. Borrower’s principal place of business
and chief executive offices are located at the address stated in Section 11.1.
     Section 6.8 ERISA.
     (a) As of the date hereof and throughout the term of the Loan, (i) Borrower
is not and will not be an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, and (ii) the assets of Borrower do not and will
not constitute “plan assets” of one or more such plans for purposes of Title I
of ERISA; and
     (b) As of the date hereof and throughout the term of the Loan (i) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(3)
of ERISA and (ii) transactions by or with Borrower are not and will not be
subject to state statutes applicable to Borrower regulating investments of and
fiduciary obligations with respect to governmental plans.
     Section 6.9 Forfeiture. There has not been committed during the ownership
by Borrower of the Project or, to Borrower’s knowledge, any predecessor in
title, and shall never be committed by Borrower or any other person in occupancy
of or involved with the operation or use of the Project, any act or omission
affording the federal government or any state or local government the right of
forfeiture as against the Project or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.
     Section 6.10 Tax Filings. Borrower and each Borrower Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments due and
payable by Borrower and each Borrower Party, respectively. Borrower and each
Borrower Party believe that their respective tax returns (to the extent tax
returns are required) properly reflect the income and taxes of Borrower and each
Borrower Party,

Page 22



--------------------------------------------------------------------------------



 



respectively, for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.
     Section 6.11 Solvency. Giving effect to the Loan, the fair saleable value
of Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will be, immediately following the
making of the Loan, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its Debts as such Debts become
absolute and matured, Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed against Borrower or any Borrower Party
in the last seven (7) years, and neither Borrower or any Borrower Party in the
last seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors.
     Section 6.12 Full and Accurate Disclosure. No statement of fact made by or
on behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which materially adversely affects, nor as far as
Borrower can foresee, might materially adversely affect, the Project or the
business, operations or condition (financial or otherwise) of Borrower or any
Borrower Party.
     Section 6.13 Flood Zone. Other than as shown on the survey delivered to
Lender in connection with the Loan, no portion of the improvements comprising
the Project is located in an area identified by the Secretary of Housing and
Urban Development or any successor thereto as an area having special flood
hazards pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.1 hereof.
     Section 6.14 Single Purpose Entity/Separateness. Borrower represents,
warrants and covenants as follows:
     (a) Borrower has not owned, does not own, and will not own any asset or
property other than (i) the Project, and (ii) incidental personal property
necessary for the ownership or operation of the Project.

Page 23



--------------------------------------------------------------------------------



 



     (b) Borrower has not engaged in and will not engage in any business other
than the ownership, management and operation of the Project and Borrower will
conduct and operate its business as presently conducted and operated.
     (c) Borrower has not entered into and will not enter into any contract or
agreement with any Affiliate of the Borrower, any constituent party of Borrower,
or any Affiliate of any constituent party, except upon terms and conditions that
have been, are and shall be intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than any such party.
     (d) Borrower has not incurred and will not incur any Debt other than
(i) the Loan, (ii) trade and operational debt incurred in the ordinary course of
business with trade creditors and in amounts as are normal and reasonable under
the circumstances, provided such debt is not evidenced by a note and is paid
within ninety (90) days after the date when due, and (iii) Debt incurred in the
financing of equipment and other personal property used on the Project in the
ordinary course of business of prudent hotel management for similar hotels to
the Project. No indebtedness other than the Loan may be secured (subordinate or
pari passu) by the Project.
     (e) Borrower has not made and will not make any loans or advances to any
third party (including any affiliate or constituent party or any affiliate of
any constituent party), and has not and shall not acquire obligations or
securities of its affiliates or any constituent party.
     (f) Borrower has been, is and will remain solvent and Borrower has paid,
and will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its own funds and assets as the same have
become due and as same shall become due.
     (g) Borrower has done or caused to be done and will do all things necessary
to observe organizational formalities and preserve its existence, and Borrower
will not permit any constituent party to amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents of Borrower
or such constituent party without the prior written consent of Lender which
consent shall not be unreasonably withheld, conditioned or delayed.
     (h) Borrower has maintained, and will maintain, all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party and Borrower will file its own tax returns to the extent
that it is required to file any tax return, and may file a consolidated federal
income tax return with any other person as required by applicable law or in
accordance with GAAP. Borrower shall maintain its books, records, resolutions
and agreements as official records.
     (i) Borrower has been and will be, and at all times has held itself out and
will hold itself out to the public as, a legal entity separate and distinct from
any other entity (including any Affiliate of Borrower, any constituent party of
Borrower, or any Affiliate of any constituent party), shall correct any known
misunderstanding regarding its status as a separate entity, shall

Page 24



--------------------------------------------------------------------------------



 



conduct business in its own name, shall not identify itself or any of its
Affiliates as a division or part of the other and shall maintain and utilize a
separate invoices and checks.
     (j) Borrower has maintained, and will maintain, adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.
     (k) Neither Borrower nor any constituent party will seek the dissolution,
winding up, liquidation, consolidation or merger in whole or in part, of the
Borrower.
     (l) Borrower has not commingled and will not commingle the funds and other
assets of Borrower with those of any Affiliate or constituent party, or any
Affiliate of any constituent party, or any other person other than legally
permissible and authorized distributions to equity owners.
     (m) Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party, or any Affiliate of any
constituent party, or any other person.
     (n) Borrower has not, does not, and will not hold itself out to be
responsible for the debts or obligations of any other person except for
guaranties issued in connection with the Franchise Agreement to the franchisor
or licensor thereunder in the ordinary course of business of operating the
Project.
     (o) If Borrower is a single member limited liability company, Borrower
shall be formed and organized under Delaware law and otherwise comply with all
other Rating Agency criteria for single member limited liability companies
(including, without limitation, the inclusion of a “springing member” and
delivery of Delaware single member liability company opinions acceptable in all
respects to Lender and to the Rating Agencies.
     Section 6.15 Anti-Terrorism and Anti-Money Laundering Laws.
     (a) Borrower, Operating Lessee and each partner, member or stockholder in
Borrower, Operating Lessee and all beneficial owners of Borrower and any such
partner, member or stockholder, are in compliance with the requirements of the
Anti-Money Laundering Laws (as defined below). Borrower and Operating Lessee
agree to make its policies, procedures and practices regarding compliance with
the Anti-Money Laundering Laws of any Persons who, pursuant to transfers
permitted by the Mortgage, become stockholders, members, partners or other
investors of Borrower available to Lender for its review and inspection during
normal business hours and upon reasonable prior notice.
     (b) Neither Borrower nor Operating Lessee, any partner, member or
stockholder in Borrower or Operating Lessee nor the beneficial owner of Borrower
or Operating Lessee or any such partner, member or stockholder:

  (i)   is listed on the Lists (as defined below);

Page 25



--------------------------------------------------------------------------------



 



  (ii)   is a Person who has been determined by competent authority to be
subject to the prohibitions contained in the Anti-Money Laundering Laws;    
(iii)   is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Anti-Money Laundering Laws;    
(iv)   shall transfer or permit the transfer of any interest in Borrower or any
Borrower Party to any Person who is or whose beneficial owners are listed on the
Lists; or     (v)   shall knowingly lease space in the Project to any Person who
is listed on the Lists or who is engaged in illegal activities.

     (c) If Borrower obtains knowledge that Borrower or Operating Lessee or any
of its partners, members or stockholders or their beneficial owners become
listed on the Lists or are indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering,
Borrower shall immediately notify Lender.
     (d) If Borrower obtains knowledge that any tenant in the Project has become
listed on the Lists or is convicted, pleads nolo contendere, indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Lender.
     (e) If a tenant at the Project is listed on the Lists or is convicted or
pleads nolo contendere to charges related to activity prohibited in the
Anti-Money Laundering Laws, then proceeds from the rents of such tenant shall
not be used to pay Debt Service and Borrower shall provide Lender such
representations and verifications as Lender shall reasonably request that such
rents are not being so used.
     (f) If a tenant at the Project is arrested on such charges, and such charge
is not dismissed within thirty (30) days thereafter, Lender may at its option
notify Borrower to exclude such rents from the Debt Service payments.
     (g) If Borrower or any Borrower Party is listed on the Lists, no earn-out
disbursements, escrow disbursements, or other disbursements under the Loan
Documents shall be made and all of such funds shall be paid in accordance with
the direction of a court of competent jurisdiction.
     As used herein, the following terms have the meanings indicated:
     “Anti-Money Laundering Laws” means those laws, regulations and sanctions,
state and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the

Page 26



--------------------------------------------------------------------------------



 



interests of the United States; (c) require identification and documentation of
the parties with whom a financial institution conducts business; or (d) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT ACT of
2001, Publ. L. No. 107-56, the Bank Secrecy Act, 31 U.S.C. Section 5311, et
seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701, et seq.,
and the sanction regulations promulgated pursuant thereto by OFAC (as defined
below), as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957, and executive orders promulgated pursuant
to any of the foregoing.
     “Lists” means the Specially Designated National and Blocked Persons List
maintained by OFAC pursuant to the Anti-Money Laundering Laws and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any of the Anti-Money
Laundering Laws.
     “OFAC” means the Office of Foreign Assets Control, Department of the
Treasury.
     “Tenant” shall mean a tenant under a lease of commercial space in the
Project, and shall not include any person occupying a hotel room as a guest on a
transient basis in the ordinary course of the operation of the Project.
     The term “knowledge” as used herein shall mean the actual knowledge of
Borrower, without any separate investigation or inquiry.
ARTICLE 7
FINANCIAL REPORTING
     Section 7.1 Financial Statements.
     (a) Monthly Reports. Until the Loan is sold in a Secondary Market
Transaction, Borrower shall, and shall cause Operating Lessee to, furnish to
Lender within twenty-five (25) days after the end of each calendar month a
detailed operating statement (showing monthly activity and year-to-date) stating
operating revenues, operating expenses, operating income and net cash flow for
the calendar month just ended and any and all franchise inspection reports
received by Borrower or Operating Lessee during the subject period.
     (b) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall, and shall cause Operating Lessee to, furnish
to Lender a detailed operating statement (showing quarterly activity and
year-to-date) stating operating revenues, operating expenses, operating income
and net cash flow for the calendar quarter just ended and any and all franchise
inspection reports received by Borrower or Operating Lessee during the subject
period.
     (c) Annual Reports. Within ninety (90) days after the end of each fiscal
year of Borrower’s operation of the Project, Borrower shall, and shall cause
Operating Lessee to, furnish to Lender a current (as of the end of such fiscal
year) balance sheet, a detailed operating

Page 27



--------------------------------------------------------------------------------



 



statement stating operating revenues, operating expenses, operating income and
net cash flow for each of Borrower and the Project, and, if required by Lender
following the occurrence of an Event of Default, prepared on a review basis and
certified by an independent public accountant reasonably satisfactory to Lender.
     (d) Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail reasonably satisfactory to Lender and certified by
an authorized officer of Borrower.
     Section 7.2 Accounting Principles. All financial statements shall be
prepared in accordance with generally accepted accounting principles in the
United States of America in effect on the date so indicated and consistently
applied (or such other accounting basis reasonably acceptable for Lender).
     Section 7.3 Other Information; Access. Borrower shall deliver to Lender
such additional information regarding Borrower, Operating Lessee, its
subsidiaries, its business, any Borrower Party, and the Project within thirty
(30) days after Lender’s request therefor. Borrower and Operating Lessee shall
permit Lender to examine such records, books and papers of Borrower which
reflect upon its financial condition and the income and expenses of the Project.
In the event that Borrower or Operating Lessee fails to forward the financial
statements required in this Article 7 within thirty (30) days after written
request, Lender shall have the right to audit such records, books and papers at
Borrower’s expense.
     Section 7.4 Annual Budget. At least thirty (30) days prior to the
commencement of each fiscal year, Borrower shall, or shall cause Operating
Lessee to, provide to Lender its proposed annual operating and capital
improvements budget (the “Budget”) for such fiscal year for review and,
following the occurrence and during the continuance of an Event of Default,
approval by Lender. If Lender shall object to the Budget or any portion thereof,
Lender shall specify its objections and Borrower shall submit to Lender a new
proposed Budget or relevant portion thereof within fifteen (15) days after
notice of Lender’s objections; provided that Lender shall advise Borrower of any
objection to the Budget or relevant portion thereof within thirty (30) days of
each such submission by Borrower, and in the absence of any objection by Lender
during such thirty (30)-day period the submission shall be deemed approved. This
procedure shall be repeated until a complete Budget exist. So long as Lender
objects to a portion of the Budget, the portion approved, if any, shall be the
Budget and the Budget for the fiscal year then ending, with such changes as
Lender specifies, shall be in effect in place of the portion of the Budget to
which Lender objects.
ARTICLE 8
COVENANTS
     Borrower covenants and agrees with Lender as follows:
     Section 8.1 Due On Sale and Encumbrance; Transfers of Interests. Without
the prior written consent of Lender, neither Borrower nor any other Person
having an ownership or

Page 28



--------------------------------------------------------------------------------



 



beneficial interest in Borrower shall sell, transfer, convey, mortgage, pledge,
or assign any interest in the Project or any part thereof or further encumber,
alienate, grant a Lien or grant any other interest in the Project or any part
thereof, whether voluntarily or involuntarily, in violation of the covenants and
conditions set forth in the Mortgage.
     Section 8.2 Taxes; Utility Charges. Except to the extent sums sufficient to
pay all Taxes (defined herein) have been previously deposited with Lender as
part of the Tax and Insurance Escrow Fund and subject to Borrower’s right to
contest in accordance with Section 11.8 hereof, Borrower shall pay before any
fine, penalty, interest or cost may be added thereto, and shall not enter into
any agreement to defer, any real estate taxes and assessments, franchise taxes
and charges, and other governmental charges (the “Taxes”) that may become a Lien
upon the Project or become payable during the term of the Loan. Borrower’s
compliance with Section 3.4 of this Agreement relating to impounds for Taxes
shall, with respect to payment of such Taxes, be deemed compliance with this
Section 8.2. Borrower shall not suffer or permit the joint assessment of the
Project with any other real property constituting a separate tax lot or with any
other real or personal property. Borrower shall promptly pay for all utility
services provided to the Project.
     Section 8.3 Control; Management. There shall be no change in the day-to-day
control and management of Borrower or Borrower’s general partner or managing
member without the prior written consent of Lender, which shall not be
unreasonably withheld, conditioned or delayed. Except as expressly permitted in
Section 8.13(b), Borrower shall not terminate, replace or appoint any Manager,
change in ownership or control of the Manager or terminate or amend the
Management Agreement for the Project without Lender’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Each
Manager shall hold and maintain all necessary licenses, certifications and
permits required by law. Borrower shall fully perform all of its covenants,
agreements and obligations under the Management Agreement.
     Section 8.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply in all material respects with all legal requirements applicable to the
ownership, use and operation of the Project, including, without limitation,
restrictive covenants. Borrower shall maintain the Project in good condition and
promptly repair any damage or casualty, subject to and as provided in
Section 3.2. Borrower shall permit Lender and its agents, representatives and
employees, upon reasonable prior notice to Borrower, to inspect the Project and
conduct such environmental and engineering studies as Lender may require,
provided such inspections and studies do not materially interfere with the use
and operation of the Project.
     Section 8.5 Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Lender. If there shall be
enacted any law (a) deducting the Loan from the value of the Project for the
purpose of taxation, (b) affecting any Lien on the Project, or (c) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by real property, or changing the manner of collecting any such taxes,
Borrower shall promptly

Page 29



--------------------------------------------------------------------------------



 



pay to Lender, on demand, all taxes, costs and charges for which Lender is or
may be liable as a result thereof; however, if such payment would be prohibited
by law or would render the Loan usurious, then instead of collecting such
payment, Lender may declare all amounts owing under the Loan Documents to be
immediately due and payable.
     Section 8.6 Legal Existence; Name, Etc. Borrower shall, and shall cause
Operating Lessee to, preserve and keep in full force and effect its entity
status, franchises, rights and privileges under the laws of the state of its
formation, and all qualifications, licenses and permits applicable to the
ownership, use and operation of the Project. Neither Borrower, Operating Lessee,
nor any general partner or managing member of Borrower shall wind up, liquidate,
dissolve, reorganize, merge, or consolidate with or into, or convey, sell,
assign, transfer, lease, or otherwise dispose of all or substantially all of its
assets, or acquire all or substantially all of the assets of the business of any
Person, or permit any subsidiary of Borrower to do so. Neither Borrower nor
Operating Lessee shall change its name, identity, state of formation, or
organizational structure, or the location of its chief executive office or
principal place of business unless Borrower (a) shall have obtained the prior
written consent of Lender to such change, and (b) shall have taken all actions
necessary or requested by Lender to file or amend any financing statement or
continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. The name of Borrower, type of
entity, organization number, and state of formation set forth in this Agreement
accurately reflect such information as shown on the public record of Borrower’s
jurisdiction of organization.
     Section 8.7 Further Assurances. Borrower shall, and shall cause Operating
Lessee to, promptly (a) cure any defects in the execution and delivery of the
Loan Documents and the Environmental Indemnity Agreement, and (b) execute and
deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as Lender may reasonably request to further evidence
and more fully describe the collateral for the Loan, to correct any omissions in
the Loan Documents, to perfect, protect or preserve any liens created under any
of the Loan Documents and the Environmental Indemnity Agreement, or to make any
recordings, file any notices, or obtain any consents, as may be necessary or
appropriate in connection therewith. Borrower grants Lender an irrevocable power
of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender under the Loan
Documents and the Environmental Indemnity Agreement, at law and in equity,
including without limitation such rights and remedies available to Lender
pursuant to this Section 8.7.
     Section 8.8 Estoppel Certificates. Borrower, within ten (10) days after
request, shall furnish to Lender a written statement, duly acknowledged, setting
forth the amount due on the Loan, the terms of payment of the Loan, the date to
which interest has been paid, whether any offsets or defenses exist against the
Loan and, if any are alleged to exist, the nature thereof in detail, and such
other matters as Lender reasonably may request.
     Section 8.9 Notice of Certain Events. Borrower shall promptly notify Lender
of (a) any Event of Default, together with a detailed statement of the steps
being taken to cure such Event of Default; (b) any notice of default received by
Borrower under other obligations relating

Page 30



--------------------------------------------------------------------------------



 



to the Project or otherwise material to Borrower’s business; and (c) any
threatened or pending legal, judicial or regulatory proceedings, including any
dispute between Borrower and any governmental authority, affecting Borrower or
the Project.
     Section 8.10 Indemnification.
     (a) Borrower shall protect, defend, indemnify and save harmless Lender its
shareholders, directors, officers, employees and agents from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation reasonable attorneys’ fees and
expenses), imposed upon or incurred by or asserted against Lender by reason of
(a) ownership of the Mortgage, the Project or any interest therein or receipt of
any rents; (b) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Project or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) any use, nonuse or condition in, on or about the Project or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (d) performance of any labor or services or the
furnishing of any materials or other property in respect of the Project or any
part thereof; and (e) the failure of any Person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Agreement, or to supply a copy thereof in a timely
fashion to the recipient of the proceeds of the transaction in connection with
which this Agreement is made. Any amounts payable to Lender by reason of the
application of this section shall become immediately due and payable and shall
bear interest at the Default Rate from the date that is fifteen (15) days from
the date that the loss or damage is actually paid by Lender and Lender requests
reimbursement therefor by submission to Borrower of complete copies of paid
invoices reimbursed to Lender.
     (b) Notwithstanding anything herein to the contrary, (i) effective as of
the Maturity Date or such other date that the Loan is paid in full or defeased
in full pursuant to this Agreement, as applicable, Borrower shall be released
from any such indemnified matters arising pursuant to Section 8.10(a) that are
created or arise from events or conditions first existing after the Maturity
Date, or such other date as the Loan is paid in full or defeased in full, as
applicable, and (ii) Borrower shall not be liable under Section 8.10(a) for such
matters that are created or arise from events or conditions first existing after
succession by Lender or its nominee to title in the Project by foreclosure or
acceptance of a deed in lieu of foreclosure, or otherwise, or a transfer of
title in the Project to a purchaser as a result of foreclosure or acceptance of
a deed in lieu of foreclosure or otherwise. No person shall be entitled to be
indemnified hereunder against its own gross negligence or willful misconduct.
     (c) Lender shall promptly notify Borrower in writing of any claim,
occurrence, legal action, or proceeding with respect to which Lender could seek
indemnification under this Section 8.10 (each a “Claim”). Borrower may elect
within a reasonable time after receipt of Lender’s notice of a Claim, but in no
event later than twenty (20) days thereafter, to contest and defend against such
Claim and employ counsel reasonably satisfactory to Lender at Borrower’s
expense. Borrower shall give written notice to Lender of the commencement of
such contest or defense.

Page 31



--------------------------------------------------------------------------------



 



In such event, Lender shall not be entitled in any way to release, waive,
settle, modify, or pay such Claim without the written consent of Borrower if
Borrower shall have assumed the defense of, or otherwise be contesting, such
Claim (provided that such written consent shall not be unreasonably withheld).
If Borrower shall have assumed the defense of any Claim as provided herein, and
has employed counsel with respect thereto as provided herein, Lender shall be
entitled to employ counsel to participate in such defense at its own cost and
expense.
     (d) In the event that Borrower fails timely so to defend, Lender shall have
the exclusive right to undertake the defense, compromise or settlement of such
Claim on behalf of, at the expense of, and for the account and risk of Borrower.
If Borrower does not elect to contest or defend the Claim as provided in this
Section, Lender shall have the exclusive right to prosecute, defend, compromise,
settle, or pay the Claim in its sole discretion and pursue its rights under this
Agreement. If Borrower shall assume the defense, the parties hereto shall
cooperate in the defense of such action and the records of each shall be
available to the other and to Lender with respect to such defense.
     (e) Notwithstanding anything in this Section 8.10 to the contrary, (i) if
there is a reasonable probability that a Claim may materially and adversely
affect Lender other than as a result of money damages or other money payments,
Lender shall have the right, at its own cost and expense, to defend, compromise
or settle such Claim, (ii) Borrower shall not, without Lender’s written consent,
settle or compromise any Claim or consent to entry of any judgment which does
not include an unconditional release by the claimant of Lender from all
liability with respect to such Claim, and (iii) Borrower shall not be entitled
to control and assume responsibility for the defense of the Claim if, in the
good faith opinion of counsel to lender, there exists any actual or potential
conflict of interest such that it is advisable for Lender to retain control of
such proceeding. If Borrower fails to perform its obligations under this
Section 8.10, Lender shall be subrogated to any rights Borrower may have under
any indemnifications from any present, future or former owners or other
occupants or users of the Project.
     Section 8.11 Cooperation. Borrower acknowledges that Lender and its
successors and assigns shall have the right (a) to sell or otherwise transfer
the Loan or any portion thereof and any and all servicing rights thereto as a
whole loan, (b) to sell participation interests in the Loan, or (c) to
securitize the Loan or any portion thereof in a single asset securitization or a
pooled loan securitization (the transactions referred to in clauses (a), (b) and
(c) shall hereinafter be referred to collectively as “Secondary Market
Transactions,” the transactions referred to in clause (c) shall hereinafter be
referred to as a “Securitization,” and any certificates, notes or other
securities issued in connection with a Securitization are hereinafter referred
to as “Securities”). Upon written request from Borrower, Lender shall notify
Borrower of the Securitization Date. Borrower shall reasonably cooperate with
Lender in effecting any such Secondary Market Transaction and shall reasonably
cooperate to implement all requirements imposed by any Rating Agency involved in
any Secondary Market Transaction. Notwithstanding the foregoing, Borrower shall
not be required to modify any material economic term of the Loan or materially
increase the other obligations of Borrower or its member under the Note, this
Agreement or the Loan Documents, subject to Section 8.7 hereof. Borrower shall
provide such information, legal opinions and documents relating to the Borrower,
the Project as Lender may reasonably request

Page 32



--------------------------------------------------------------------------------



 



in connection with such Secondary Market Transaction provided Borrower is not
required to incur any third-party professional cost or expense unless otherwise
required by the Loan Documents. In addition, Borrower shall make available to
Lender all information concerning its business and operations that Lender may
reasonably request. Lender shall be permitted to share all such information with
the investment banking firms, Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction. It is understood that the
information provided by Borrower to Lender may ultimately be incorporated into
the offering documents for the Secondary Market Transaction and thus various
investors may also see some or all of the information. Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Borrower and Borrower
indemnifies Lender as to any losses, claims, damages or liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such information or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements in such
information, or in light of the circumstances under which they were made, not
misleading.
     Section 8.12 Payment For Labor and Materials. Subject to Borrower’s right
to contest in accordance with Section 11.8 hereof, Borrower shall, and shall
cause Operating Lessee to, promptly pay when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with the
Project and never permit to exist beyond the due date thereof in respect of the
Project or any part thereof any Lien, even though inferior to the Liens hereof,
and in any event never permit to be created or exist in respect of the Project
or any part thereof any other or additional Lien other than the Liens hereof,
except for the Permitted Encumbrances (defined in the Mortgage).
     Section 8.13 Certain Hotel Covenants.
     (a) The Franchise Agreement, dated                     ,
                    , as amended (the “Franchise Agreement”), between Operating
Lessee and                     , pursuant to which Borrower has the right to
operate the Project under a name and/or hotel system controlled by such
franchisor, is in full force and effect and there is no default, breach or
violation existing thereunder by any party thereto and no event has occurred
(other than payments due but not yet delinquent) that, with the passage of time
or the giving of notice, or both, would constitute a default, breach or
violation by any party thereunder.
     (b) The Management Agreement, pursuant to which Manager operates the
Project as a hotel, is in full force and effect and there is no default, breach
or violation existing thereunder by any party thereto and no event has occurred
(other than payments due but not yet delinquent) that, with the passage of time
or the giving of notice, or both, would constitute a default, breach or
violation by any party thereunder, and Manager has been approved by the
franchisor under the Franchise Agreement. Any management fee payable to Manager
under the Management Agreement in excess of three percent (3%) of Operating
Revenues, except for reimbursable expenses payable under the Management
Agreement, shall be subordinate to payment of Debt

Page 33



--------------------------------------------------------------------------------



 



Service on the Loan. Borrower shall not terminate, replace or appoint any
manager, or terminate, cancel, modify, renew or extend the Management Agreement,
or enter into any agreement relating to the management or operation of the
Project with Manager or any other party without the express written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Any change in majority ownership or control of the Manager shall be
cause for Lender to re-approve such manager and management agreement. Borrower
will enter into and cause the Manager, or any successor manager, to enter into
an assignment and subordination of the Management Agreement in form satisfactory
to Lender, assigning and subordinating any such manager’s interest in the
Project, and all fees and other rights of such manager pursuant to such
Management Agreement, to the rights of Lender. Upon an Event of Default,
Borrower at Lender’s request made at any time while such Event of Default
continues, shall terminate or shall cause the Operating Lessee to terminate the
Management Agreement in accordance with the Management Subordination Agreement
and replace the Manager with a manager selected by Lender from among the parties
listed on Schedule III or otherwise reasonably approved by Lender.
Notwithstanding the foregoing, Lender hereby approves the parties listed on
Schedule III attached hereto as replacement managers, subject to compliance with
the other terms and conditions of this Section 8.13(b) and to approval by the
franchisor under the Franchise Agreement.
     (c) Neither the execution nor the delivery of the Loan Documents, the
Borrower’s performance thereunder, the recordation of the Mortgage, nor the
exercise of any remedies by Lender, will adversely affect Borrower’s rights
under the Franchise Agreement, the Management Agreement, or any of the licenses
affecting the Project.
     (d) Borrower shall cause the Project to be operated pursuant to the
Franchise Agreement and the Management Agreement.
     (e) Borrower shall:

  (i)   promptly perform and/or observe all of the covenants and agreements
required to be performed and observed by it under the Franchise Agreement and
the Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder;     (ii)   promptly notify Lender of
any material default under the Franchise Agreement or the Management Agreement
of which it is aware;     (iii)   promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, or material
notice, report and estimate received by it under the Franchise Agreement or the
Management Agreement;     (iv)   promptly enforce the performance and observance
of all of the material covenants and agreements required to be performed and/or
observed by

Page 34



--------------------------------------------------------------------------------



 



      the franchisor under the Franchise Agreement and the Manager under the
Management Agreement; and     (v)   ensure that each Manager shall hold and
maintain all necessary licenses, certifications and permits required by law.    
(vi)   require Manager, or any successor manager, to execute an agreement with
Lender, in form and substance satisfactory to Lender, which shall provide, among
other things, that the Manager, or any successor manager:

  (1)   agrees to give Lender a simultaneous copy of any notice of default sent
to Borrower;     (2)   grants Lender the right, but not the obligation, to cure
monetary defaults of Borrower under the Management Agreement within thirty
(30) days and cure non-monetary defaults of Borrower within sixty (60) days;    
(3)   allows Lender to foreclose its lien and will, thereafter, upon request,
reinstate the Management Agreement, without charge, if such is suspended prior
to or during the foreclosure proceedings, provided all defaults have been cured;
and     (4)   agrees that if Lender, any affiliate of Lender, or any nominee of
Lender or other transferee acquires ownership of the property, such party may
terminate the Management Agreement without payment or liability to the Manager
upon thirty (30) days notice to the Manager; and

  (vii)   Perform all of the work set forth in the Property Improvement Plan
(“PIP”), if any, set forth in the Franchise Agreement in accordance with the
following:

  (1)   Borrower shall complete the PIP at its sole cost and expense in
accordance with the budget therefor reasonably approved by Lender within the
time periods set forth the PIP in a lien-free and good and workmanlike manner,
and such work shall be performed in compliance with all applicable local, State
and federal laws, and in compliance with franchisor’s fire protection and life
safety standards set forth in the PIP, even if such standards exceed the
requirements of applicable local, State and federal laws;     (2)   Borrower
shall deliver to franchisor all plans, specifications, permits, certificates,
professional opinions and other related requirements within the time periods set
forth in the PIP;

Page 35



--------------------------------------------------------------------------------



 



  (3)   Borrower shall deliver to Lender a copy of franchisor’s final inspection
report for the PIP and franchisor’s written approval acknowledging Borrower’s
completion of all of the requirements set forth in the PIP to franchisor’s
complete satisfaction; and     (4)   Borrower shall deliver to Lender the
written certification that all of the work set forth in the PIP meet all of
franchisor’s requirements and evidence of completion to franchisor’s full
satisfaction.

     (f) Borrower shall promptly notify Lender if persons or entities key to
Borrower’s operations as designated by Lender are terminated or cease providing
services to Borrower.
     (g) At Lender’s request, Borrower and the Manager shall meet with
representatives of Lender to discuss the operation, management (including
personnel), financial condition and physical condition of the Project, as well
as guest, tenant, and customer satisfaction, marketing and other issues
pertinent to the success of the Project. In addition, at Lender’s request,
Borrower shall provide Lender with reports relating to the aforementioned
matters.
     (h) If requested, Borrower shall furnish Lender with copies of all such
contracts and agreements which shall be subject to Lender’s approval hereunder
as to form and content. With respect to any such contracts and agreements deemed
material by Lender, no modification, termination or expiration thereof shall be
permitted without Lender’s approval.
     (i) Borrower shall not, without Lender’s prior consent which shall not be
unreasonably withheld, conditioned or delayed:

  (i)   surrender, terminate or cancel the Franchise Agreement or the Management
Agreement;     (ii)   reduce or consent to the reduction of the term of the
Franchise Agreement or the Management Agreement;     (iii)   increase or consent
to the increase of the amount of any charges under the Franchise Agreement or
the Management Agreement; or     (iv)   otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Franchise Agreement or the Management Agreement in any material respect;
provided that the Franchise Agreement and Management Agreement may be extended
or renewed so long as no default has occurred and is continuing thereunder and
no Event of Default has occurred and is continuing hereunder.

     (j) Except as set forth in Schedule IV, neither Borrower nor any principal,
partner, officer, director or significant shareholder thereof shall acquire,
construct, operate or manage any hotel within a one (1) mile radius of the
Project at any time while the Loan is outstanding.

Page 36



--------------------------------------------------------------------------------



 



     (k) Borrower shall (i) promptly perform and observe all of the covenants
required to be performed and observed by it under the Operating Leases and do
all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Operating Lease of which it is aware; (iii) promptly deliver to Lender a copy of
any notice of default or other material notice under any Operating Lease
delivered to the Operating Lessee by Borrower; (iv) promptly give notice to
Lender of any notice or information that Borrower receives which indicates that
the Operating Lessee is terminating its Operating Lease or that the Operating
Lessee is otherwise discontinuing its operation of the Project; (v) promptly
enforce the performance and observance of all of the material covenants required
to be performed and observed by the Operating Lessee under the Operating Lease;
and (vi) cause Operating Lessee to execute the Subordination and Attornment
Agreement with respect to the Operating Lease.
ARTICLE 9
EVENTS OF DEFAULT
     Each of the following shall constitute an Event of Default under the Loan:
     Section 9.1 Payments. Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the date when due, or Borrower’s failure
to pay the Loan at the Maturity Date, whether by acceleration or otherwise.
     Section 9.2 Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.
     Section 9.3 Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of the Project, or any interest
therein, or of any interest in Borrower, in violation of the Mortgage.
     Section 9.4 Covenants. Borrower’s or Operating Lessee’s failure to perform
or observe any of the agreements and covenants contained in this Agreement or in
any of the other Loan Documents (other than payments under Section 9.1,
insurance requirements under Section 9.2, transfers and encumbrances under
Section 9.3, and the Events of Default described in Sections 9.7 and 9.8 below),
and the continuance of such failure for thirty (30) days after notice by Lender
to Borrower; however, Borrower shall have an additional sixty (60) days to cure
such failure if (a) such failure does not involve the failure to make payments
on a monetary obligation; (b) such failure cannot reasonably be cured within
thirty (30) days; (c) Borrower is diligently undertaking to cure such default,
and (d) Borrower has provided Lender with security reasonably satisfactory to
Lender against any interruption of payment or impairment of collateral as a
result of such continuing failure.
     Section 9.5 Representations and Warranties. Any representation or warranty
made in any Loan Document proves to be untrue in any material respect when made.

Page 37



--------------------------------------------------------------------------------



 



     Section 9.6 Other Encumbrances. Any default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on the
Project or any part thereof, not cured within any applicable grace or cure
period therein.
     Section 9.7 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower, any Borrower Party,
Operating Lessee, or any other Person having an ownership interest in the
Project (each, a “Bankruptcy Party”) which seeks liquidation, reorganization or
other relief with respect to it or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of ninety
(90) days; or an order for relief against a Bankruptcy Party shall be entered in
any such case under the Federal Bankruptcy Code.
     Section 9.8 Voluntary Petitions, etc. Commencement by a Bankruptcy Party of
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.
     Section 9.9 Anti-Terrorism. If Borrower or any Borrower Party is listed on
the Lists or is convicted or pleads nolo contendere to charges related to
activity prohibited in the Anti-Money Laundering Laws, or if Borrower or any
Borrower Party is arrested on charges related to activity prohibited in the
Anti-Money Laundering Laws and such charge is not dismissed within thirty
(30) days thereafter.
     Section 9.10 Franchise and Management Agreements.
     (a) Any of the following events occur without Lender’s prior consent,
(i) the hotel manager for the Project under the Management Agreement (or any
successor management agreement) resigns or is removed, or (ii) the ownership,
management or control of such hotel manager is transferred to a person or entity
other than a replacement manager listed on Schedule III or otherwise reasonably
approved by Lender, or (iii) there is any material change in the Management
Agreement (or any successor management agreement);
     (b) A default has occurred and continues beyond any applicable cure period
under the Management Agreement (or any successor management agreement) if such
default permits the hotel manager to terminate or cancel the Management
Agreement (or any successor management agreement);

Page 38



--------------------------------------------------------------------------------



 



     (c) There is any material change in the Franchise Agreement (or any
successor franchise agreement) without Lender’s prior consent or if the
Franchise Agreement expires pursuant to its terms or a successor franchise
agreement is executed by Borrower and such successor franchise agreement is not
approved by Lender;
     (d) A default has occurred and continues beyond any applicable cure period
under the Franchise Agreement (or any successor franchise agreement) if such
default permits the franchisor to terminate or cancel the Franchise Agreement
(or any successor franchise agreement); or
     (e) Borrower ceases to operate the Project as a hotel or motel or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with any casualty, condemnation or renovations to the
Project).
     Section 9.11 Operating Lease If without Lender’s prior written consent (i)
Operating Lessee resigns or is removed or is replaced or (ii) there is any
material adverse change in or termination of any Operating Lease.
     (b) If Operating Lessee is in material default under the Operating Lease
beyond any applicable notice or cure period under the Operating Lease.
ARTICLE 10
REMEDIES
     Section 10.1 Remedies — Insolvency Events. Upon the occurrence of any Event
of Default described in Section 9.7 or 9.8, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Sections 9.7 or 9.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Lender’s election, in
Lender’s sole discretion.
     Section 10.2 Remedies — Other Events. Except as set forth in Section 10.1
above, while any Event of Default exists, Lender may (a) declare the entire Loan
to be immediately due and payable without presentment, demand, protest, notice
of protest or dishonor, notice of intent to accelerate the maturity thereof,
notice of acceleration of the maturity thereof, or other notice of default of
any kind, all of which are hereby expressly waived by Borrower, and (b) exercise
all rights and remedies therefor under the Loan Documents and at law or in
equity.
     Section 10.3 Lender’s Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the

Page 39



--------------------------------------------------------------------------------



 



Project for such purpose and to take all such action thereon and with respect to
the Project as it may deem necessary or appropriate. If Lender shall elect to
pay any sum due with reference to the Project, Lender may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify Lender for all losses,
expenses, damages, claims and causes of action, including reasonable
out-of-pocket attorneys’ fees, incurred or accruing by reason of any acts
performed by Lender pursuant to the provisions of this Section 10.3. All sums
paid by Lender pursuant to this Section 10.3, and all other sums expended by
Lender to which it shall be entitled to be indemnified, together with interest
thereon at the Default Rate from the date of such payment or expenditure until
paid, shall constitute additions to the Loan, shall be secured by the Loan
Documents and shall be paid by Borrower to Lender upon demand.
ARTICLE 11
MISCELLANEOUS
     Section 11.1 Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 11.1). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below

         
 
  If to Borrower:   [Winston Special Purpose Entity]
 
      c/o Winston Hotels, Inc.
 
      2626 Glenwood Avenue
 
      Raleigh, North Carolina 27608
 
      Attention: Joe Green
 
      Telecopy: (919) 510-5251
 
       
 
  If to Lender:   General Electric Capital Corporation
 
      c/o GEMSA Loan Services, L.P.
 
      1500 City West Blvd., Suite 200
 
      Houston, Texas 77042-2300
 
      Attention: Portfolio Manager/Access Program
 
      Telecopy: (713) 458-7500

Page 40



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   General Electric Capital Corporation
 
      16479 Dallas Parkway, Suite 500
 
      Two Bent Tree Tower
 
      Addison, Texas 75001-2512
 
      Attention: David R. Martindale
 
      Telecopy: (972) 728-7650

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (a) when actually delivered, (b) on the first (1st) Business Day
after deposit with an overnight air courier service, or (c) on the third (3rd)
Business Day after deposit in the United States mail, postage prepaid, in each
case to the address of the intended addressee, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by Lender or Borrower, as the case may be. If given by
telecopy, a notice shall be deemed given and received when the telecopy is
transmitted to the party’s telecopy number specified above and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next Business Day if not confirmed during normal business hours.
Either party may designate a change of address by written notice to the other by
giving at least ten (10) days prior written notice of such change of address.
     Section 11.2 Amendments and Waivers. No amendment or waiver of any
provision of the Environmental Indemnity Agreement and the Loan Documents shall
be effective unless in writing and signed by the party against whom enforcement
is sought.
     Section 11.3 Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State and the laws of
the United States of America), then, notwithstanding anything to the contrary in
the Loan Documents: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof; and (b) if maturity is accelerated
by reason of an election by Lender, or in the event of any prepayment, then any
consideration which constitutes interest may never include more than the maximum
amount allowed by applicable law. In such case, excess interest, if any,
provided for in the Loan Documents or otherwise, to the extent permitted by
applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall be credited on the Note. The terms and provisions of
this Section 11.3 shall control and supersede every other provision of the Loan
Documents. The Loan Documents are contracts made under and shall be construed in
accordance with and governed by

Page 41



--------------------------------------------------------------------------------



 



the laws of the State of New York, except that if at any time the laws of the
United States of America permit Lender to contract for, take, reserve, charge or
receive a higher rate of interest than is allowed by the laws of the State of
New York (whether such federal laws directly so provide or refer to the law of
any state), then such federal laws shall to such extent govern as to the rate of
interest which Lender may contract for, take, reserve, charge or receive under
the Loan Documents.
     Section 11.4 Invalid Provisions. If any provision of any Loan Document or
the Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.
     Section 11.5 Reimbursement of Expenses. Borrower shall pay all reasonable
expenses incurred by Lender in connection with the Loan, including reasonable
out-of-pocket fees and expenses of Lender’s attorneys, environmental,
engineering and other consultants, and fees, charges or taxes for the recording
or filing of Loan Documents. Borrower shall pay all expenses of Lender in
connection with the administration of the Loan, including audit costs,
inspection fees, settlement of condemnation and casualty awards, premiums for
title insurance and endorsements thereto, and Rating Agency fees and expenses in
connection with confirmation letters, if required. Borrower shall, upon request,
promptly reimburse Lender for all amounts expended, advanced or incurred by
Lender to collect the Note, or to enforce the rights of Lender under this
Agreement, the Environmental Indemnity Agreement, or any Loan Document, or to
defend or assert the rights and claims of Lender under the Environmental
Indemnity Agreement or the Loan Documents or with respect to the Project (by
litigation or other proceedings), which amounts will include all court costs,
reasonable attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by Lender in connection with any such
matters (whether or not litigation is instituted), together with interest at the
Default Rate on each such amount from fifteen (15) days after Lender’s
submission to Borrower of an invoice for such amounts together with evidence
reasonably documenting such fees and expenses actually paid by Lender until the
date of reimbursement to Lender, all of which shall constitute part of the Loan
and shall be secured by the Loan Documents.
     Section 11.6 Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Lender with respect to leases, contracts, plans,
studies and other matters are solely to facilitate Lender’s credit underwriting,
and shall not be deemed or construed as a determination that Lender has passed
on the adequacy thereof for any other purpose and may not be relied upon by
Borrower or any other Person. This Agreement is for the sole and exclusive use
of Lender and Borrower and may not be enforced, nor relied upon, by any Person
other than Lender and Borrower. All conditions of the obligations of Lender
hereunder, including the

Page 42



--------------------------------------------------------------------------------



 



obligation to make advances, are imposed solely and exclusively for the benefit
of Lender, its successors and assigns, and no other Person shall have standing
to require satisfaction of such conditions or be entitled to assume that Lender
will refuse to make advances in the absence of strict compliance with any or all
of such conditions, and no other Person shall, under any circumstances, be
deemed to be a beneficiary of such conditions, any and all of which may be
freely waived in whole or in part by Lender at any time in Lender’s sole
discretion.
     Section 11.7 Lender Not in Control; No Partnership. None of the covenants
or other provisions contained in this Agreement shall, or shall be deemed to,
give Lender the right or power to exercise control over the affairs or
management of Borrower, the power of Lender being limited to the rights to
exercise the remedies referred to in the Environmental Indemnity Agreement or
the Loan Documents. The relationship between Borrower and Lender is, and at all
times shall remain, solely that of debtor and creditor. No covenant or provision
of the Environmental Indemnity Agreement or the Loan Documents is intended, nor
shall it be deemed or construed, to create a partnership, joint venture, agency
or common interest in profits or income between Lender and Borrower or to create
an equity in the Project in Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or to any other person with respect to the
Project or the Loan, except as expressly provided in the Environmental Indemnity
Agreement and the Loan Documents; and notwithstanding any other provision of the
Environmental Indemnity Agreement or the Loan Documents: (a) Lender is not, and
shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its stockholders, members, or partners and Lender does not intend to
ever assume such status; (b) Lender shall in no event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (c) Lender shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Borrower or its stockholders, members, or partners. Lender and Borrower
disclaim any intention to create any partnership, joint venture, agency or
common interest in profits or income between Lender and Borrower, or to create
an equity in the Project in Lender, or any sharing of liabilities, losses, costs
or expenses.
     Section 11.8 Contest of Certain Claims. Borrower may contest the validity
of Taxes or any mechanic’s or materialman’s lien asserted against the Project so
long as (a) Borrower notifies Lender that it intends to contest such Taxes or
liens, as applicable, (b) Borrower provides Lender with an indemnity, bond or
other security reasonably satisfactory to Lender assuring the discharge of
Borrower’s obligations for such Taxes or liens, as applicable, including
interest and penalties, (c) Borrower is diligently contesting the same by
appropriate legal proceedings in good faith and at its own expense and concludes
such contest prior to the tenth (10th) day preceding the earlier to occur of the
Maturity Date or the date on which the Project is scheduled to be sold for
non-payment, (d) Borrower promptly upon final determination thereof pays the
amount of any such Taxes or liens, as applicable, together with all costs,
interest and penalties which may be payable in connection therewith, and
(e) notwithstanding the foregoing, Borrower shall immediately upon request of
Lender pay any such Taxes or liens, as applicable, notwithstanding such contest
if, in the opinion of Lender, the Project or any part thereof or interest
therein may be in danger of being sold, forfeited, foreclosed, terminated,
canceled or lost. Lender may pay over

Page 43



--------------------------------------------------------------------------------



 



any cash deposit or part thereof to the claimant entitled thereto at any time
when, in the reasonable judgment of Lender, the entitlement of such claimant is
established.
     Section 11.9 Time of the Essence. Time is of the essence with respect to
this Agreement.
     Section 11.10 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Lender and Borrower and their respective successors
and assigns, provided that neither Borrower nor any other Borrower Party shall,
without the prior written consent of Lender, assign any rights, duties or
obligations hereunder, other than as provided herein.
     Section 11.11 Renewal, Extension or Rearrangement. All provisions of the
Environmental Indemnity Agreement and the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.
     Section 11.12 Waivers. No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under the
Environmental Indemnity Agreement and any of the Loan Documents, shall operate
as a waiver thereof.
     Section 11.13 Cumulative Rights; Joint and Several Liability. Rights and
remedies of Lender under the Environmental Indemnity Agreement and the Loan
Documents shall be cumulative, and the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy. If
more than one person or entity has executed this Agreement as “Borrower,” the
obligations of all such persons or entities hereunder shall be joint and
several.
     Section 11.14 Singular and Plural. Words used in this Agreement, the other
Loan Documents, and the Environmental Indemnity Agreement in the singular, where
the context so permits, shall be deemed to include the plural and vice versa.
The definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.
     Section 11.15 Phrases. Except as otherwise expressly provided herein, when
used in this Agreement, the other Loan Documents, and the Environmental
Indemnity Agreement, the phrase “including” shall mean “including, but not
limited to,” the phrase “satisfactory to Lender” shall mean “in form and
substance satisfactory to Lender in all respects,” the phrase “with Lender’s
consent” or “with Lender’s approval” shall mean, unless otherwise specified,
such consent or approval at Lender’s sole discretion, and the phrase “acceptable
to Lender” shall mean “acceptable to Lender at Lender’s sole discretion.”
     Section 11.16 Exhibits and Schedules. The exhibits and schedules attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

Page 44



--------------------------------------------------------------------------------



 



     Section 11.17 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.
     Section 11.18 Promotional Material. Borrower authorizes Lender at Lender’s
expense to issue press releases, advertisements and other promotional materials
in connection with Lender’s own promotional and marketing activities, and
describing the Loan in general terms or in detail and Lender’s participation in
the Loan. Lender shall provide copies of all of the foregoing materials to
Borrower within a reasonable period of time before release thereof and shall
cooperate with Borrower to ensure that all of the foregoing materials comply
with any applicable SEC or NYSE requirements. All references to Lender or
Borrower contained in any press release, advertisement or promotional material
issued by either party hereto shall be approved in writing by the other party in
advance of issuance, except that (a) no such approval from Borrower shall be
required with respect to promotional materials used in Lender’s sale or
participation activities under Section 8.11, and (b) no such approval from
either party shall be required to the extent that the other party or any
Affiliate thereof is required to make disclosures as a matter of applicable law,
court order or compulsory process.
     Section 11.19 Survival. All of the representations, warranties, covenants,
and indemnities hereunder (including environmental matters under Article 4),
under the indemnification provisions of the other Loan Documents and under the
Environmental Indemnity Agreement, shall survive the repayment in full of the
Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Project to any
party, whether or not an Affiliate of Borrower.
     Section 11.20 WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE
ENVIRONMENTAL INDEMNITY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS AND THE
ENVIRONMENTAL INDEMNITY AGREEMENT OR IN ANY WAY RELATING TO THE LOAN OR THE
PROJECT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT.

Page 45



--------------------------------------------------------------------------------



 



     Section 11.21 Waiver of Punitive or Consequential Damages. Neither Lender
nor Borrower shall be responsible or liable to the other or to any other Person
for any punitive, exemplary or consequential damages which may be alleged as a
result of the Loan or the transaction contemplated hereby, including any breach
or other default by any party hereto.
     Section 11.22 Governing Law; Jurisdiction.
     (a) THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS LOAN
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UCC WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION
APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9 301 THROUGH 9 307 OF THE UCC AS
IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND CONSTRUED ACCORDING
TO THE LAW OF THE STATE IN WHICH THE PROJECT IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS LOAN AGREEMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS, AND THE ENVIRONMENTAL INDEMNITY AGREEMENT AND THIS
LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE ENVIRONMENTAL
INDEMNITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.
     (b) Borrower and Lender each hereby consents and submits to the
non-exclusive jurisdiction and venue of any state or federal court sitting in
the county and state where the

Page 46



--------------------------------------------------------------------------------



 



Project is located with respect to any legal action or proceeding arising with
respect to the Loan Documents and waives all objections which it may have to
such jurisdiction and venue. Nothing herein shall, however, preclude or prevent
Lender from bringing actions against Borrower in any other jurisdiction as may
be necessary to enforce or realize upon the security for the Loan provided in
any of the Loan Documents. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
OR BORROWER ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT MAY AT LENDER’S OR
BORROWER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND LENDER AND BORROWER EACH WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND LENDER AND BORROWER EACH HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
     Section 11.23 Entire Agreement. This Agreement, the other Loan Documents
and the Environmental Indemnity Agreement embody the entire agreement and
understanding between Lender and Borrower and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents and the Environmental Indemnity
Agreement may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. If any conflict or inconsistency exists between
the Commitment and this Agreement, any of the other Loan Documents, or the
Environmental Indemnity Agreement, the terms of this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall control.
     Section 11.24 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
ARTICLE 12
LIMITATIONS ON LIABILITY
     Section 12.1 Limitation on Liability. Except as provided below, Borrower
shall not be personally liable for amounts due under the Loan Documents.
Borrower shall be personally liable to Lender to the extent of any deficiency,
loss or damage suffered by Lender because of:
     (a) Borrower’s commission of a criminal act;
     (b) the failure to comply with provisions of the Loan Documents prohibiting
the sale, transfer or encumbrance of the Project, any other collateral, or any
direct or indirect ownership interest in Borrower;
     (c) the misapplication, misappropriation or conversion by Borrower or any
Borrower Party or Operating Lessee of any funds derived from the Project,
including proceeds of rents or

Page 47



--------------------------------------------------------------------------------



 



any other payments in respect of the leases and other income of the Project or
any other collateral, security deposits, insurance proceeds, and condemnation
awards in violation of this Agreement or any of the other Loan Documents;
     (d) the fraud or misrepresentation by Borrower or any Borrower Party made
in or in connection with the Loan Documents or the Loan;
     (e) Borrower’s collection of rents more than one month in advance or
entering into or modifying leases, or receipt of monies by Borrower or any
Borrower Party in connection with the modification of any leases, in violation
of this Agreement or any of the other Loan Documents;
     (f) Borrower’s or Operating Lessee’s interference with Lender’s exercise of
rights in accordance with the Assignment of Leases and Rents;
     (g) Borrower’s or Operating Lessee’s failure to maintain insurance as
required by this Agreement unless (i) there are sufficient funds in the Tax and
Insurance Escrow Fund to pay such amounts when due and (ii) no Event of Default
is then continuing;
     (h) physical waste to the Project caused by the intentional or negligent
acts or omissions of Borrower, Operating Lessee, or any agents, employees, or
contractors;
     (i) Borrower’s obligations with respect to environmental matters under
Article 4;
     (j) Borrower’s failure to pay for any loss, liability or expense (including
reasonable attorneys’ fees) incurred by Lender arising out of any claim or
allegation made by Borrower, or Operating Lessee, their successors or assigns,
or any creditor of Borrower or Operating Lessee based on representations of
Borrower or any Borrower Party or Operating Lessee, that this Agreement or the
transactions contemplated by the Loan Documents and the Environmental Indemnity
Agreement establishes a joint venture, partnership or other similar arrangement
between Borrower and Lender;
     (k) any brokerage commission or finder’s fees claimed in connection with
the transactions contemplated by the Loan Documents in connection with Loan
origination;
     (l) uninsured damage to the Project resulting from acts of terrorism;
     (m) the filing by Borrower or Operating Lessee or any of their members,
partners, or shareholders, or the filing against Borrower or Operating Lessee in
which Borrower, any Borrower Party, or Operating Lessee cooperates or colludes,
of a petition under the United States Bankruptcy Code or similar state
insolvency laws;
     (n) any action of any kind or nature whatsoever, either directly or
indirectly by Borrower or Operating Lessee to oppose, impede, obstruct,
challenge, hinder, frustrate, enjoin or otherwise interfere (except to the
extent of Borrower’s good faith contest, as determined by a court with
jurisdiction in respect of such proceeding, that Lender did not act in
accordance with

Page 48



--------------------------------------------------------------------------------



 



the terms of the Lease Subordination Agreement or Management Subordination
Agreement) with (A) Lender’s termination of the Operating Lease in accordance
with the Lease Subordination Agreement or the Management Agreement in accordance
with the Management Subordination Agreement, (B) Lender or the party acquiring
the Project following the occurrence of a foreclosure or deed in lieu thereof
(in full substitution of the applicable Operating Lessee) being deemed the
“Lessee” under the Management Agreement, (C) the execution, delivery or
effectiveness of a new Management Agreement directly between Lender or the party
acquiring the Project following a foreclosure or deed in lieu thereof and
Manager or (D) any payment or other transfer by Manager of funds which would
otherwise be paid to any Operating Lessee under any Operating Lease directly to
Lender or the party acquiring the Project following the occurrence of a
foreclosure or deed in lieu thereof, in each case after or as a result of any
automatic termination of the Operating Lease or of Lender exercising its right
to terminate the Operating Lease, in each case pursuant to the Lease
Subordination Agreement and this Agreement, or shall, either directly or
indirectly, cause any other person to take any action which, if taken by
Borrower or Operating Lessee, would constitute an event described in this
Section 12.1(n); or
     (o) the non-compliance by Borrower, Operating Lessee or Manager with any
material covenant in any restrictive covenants or shared cost agreements
affecting the Project for which Borrower has not provided an estoppel
certificate from applicable parties (other than Borrower or any Affiliates) in
form satisfactory to Lender.
     Borrower also shall be personally liable to Lender for any and all
reasonable, third-party out-of-pocket attorneys’ fees and expenses and court
costs incurred by Lender in enforcing this Section 12.1 or otherwise incurred by
Lender in connection with any of the matters within the scope of this
Section 12.1, regardless whether such matters are legal or equitable in nature
or arise under tort or contract law. The limitation on the personal liability of
Borrower in the first sentence hereof shall not modify, diminish or discharge
the personal liability of any Joinder Party. Nothing herein shall be deemed to
be a waiver of any right which Lender may have under Sections 506(a), 506(b),
1111(b) or any other provision of the United States Bankruptcy Code, to file a
claim for the full amount due to Lender under the Loan Documents or to require
that all collateral shall continue to secure the amounts due under the Loan
Documents.
     Section 12.2 Limitation on Liability of Lender’s Officers, Employees, etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement, any other Loan Document, or the Environmental Indemnity
Agreement shall be satisfied, if at all, out of the Lender’s assets only. No
such obligation or liability shall be personally binding upon, nor shall resort
for the enforcement thereof be had to, the property of any of Lender’s
shareholders, directors, officers, employees or agents, regardless of whether
such obligation or liability is in the nature of contract, tort or otherwise.

Page 49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Agreement to be executed under
seal by its duly authorized officers as of the date first above written.

                    LENDER:   GENERAL ELECTRIC CAPITAL CORPORATION,     a
Delaware corporation
 
                    By:   /s/ David R. Martindale                   David R.
Martindale, Managing Director
 
                BORROWER:   [WINSTON SPECIAL PURPOSE ENTITY],     a Delaware
limited liability company
 
                    By:   WINN LIMITED PARTNERSHIP,         a North Carolina
limited partnership,         its Sole Member
 
                        By:   WINSTON HOTELS, INC.,             a North Carolina
corporation,             its General Partner
 
               
 
          By:   /s/ Jacob A. Darling
 
               
 
              Jacob A. Darling, Vice President

Signature Page



--------------------------------------------------------------------------------



 



JOINDER
     By executing this Joinder (the “Joinder”), the undersigned (“Joinder
Parties”) jointly and severally guaranty the performance by Borrower of all
obligations and liabilities for which Borrower is personally liable under
Section 12.1 of this Agreement. This Joinder is a guaranty of full and complete
payment and performance and not of collectability.
     1. Waivers. To the fullest extent permitted by applicable law, each Joinder
Party waives all rights and defenses of sureties, guarantors, accommodation
parties and/or co-makers and agrees that its obligations under this Joinder
shall be primary, absolute and unconditional, and that its obligations under
this Joinder shall be unaffected by any of such rights or defenses, including:
          a. the unenforceability of any Loan Document against Borrower and/or
any other Joinder Party;
          b. any release or other action or inaction taken by Lender with
respect to the collateral, the Loan, Borrower and/or other Joinder Party,
whether or not the same may impair or destroy any subrogation rights of any
Joinder Party, or constitute a legal or equitable discharge of any surety or
Borrower;
          c. the existence of any collateral or other security for the Loan, and
any requirement that Lender pursue any of such collateral or other security, or
pursue any remedies it may have against Borrower and/or any other Joinder Party;
          d. any requirement that Lender provide notice to or obtain a Joinder
Party’s consent to any modification, increase, extension or other amendment of
the Loan, including the guaranteed obligations;
          e. any right of subrogation (until payment in full of the Loan,
including the guaranteed obligations, and the expiration of any applicable
preference period and statute of limitations for fraudulent conveyance claims);
          f. any payment by Borrower to Lender if such payment is held to be a
preference or fraudulent conveyance under bankruptcy laws or Lender is otherwise
required to refund such payment to Borrower or any other party; and
          g. any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.
     2. Agreements. Each Joinder Party further represents, warrants and agrees
that:
          a. The obligations under this Joinder are enforceable against each
such party and are not subject to any defenses, offsets or counterclaims;
          b. The provisions of this Joinder are for the benefit of Lender and
its successors and assigns;

Joinder Page 51



--------------------------------------------------------------------------------



 



          c. Lender shall have the right to (i) renew, modify, extend or
accelerate the Loan, (ii) pursue some or all of its remedies against Borrower or
any Joinder Party, (iii) add, release or substitute any collateral for the Loan
or party obligated thereunder, and (iv) release Borrower or any Joinder Party
from liability, all without notice to or consent of any Joinder Party (or other
Joinder Party) and without affecting the obligations of any Joinder Party (or
other Joinder Party) hereunder;
          d. Each Joinder Party covenants and agrees to furnish to Lender,
within ninety (90) days after the end of each fiscal year of such Joinder Party,
a current (as of the end of such fiscal year) balance sheet of such Joinder
Party, in scope and detail reasonably satisfactory to Lender, certified by the
chief financial representative of such Joinder Party and, if required by Lender,
prepared on a review basis and certified by an independent public accountant
reasonably satisfactory to Lender; and
          e. To the maximum extent permitted by law, each Joinder Party hereby
knowingly, voluntarily and intentionally waives the right to a trial by jury in
respect of any litigation based hereon. This waiver is a material inducement to
Lender to enter into this Agreement.
     This Joinder shall be governed by the laws of the State of New York and
Joinder Party shall be subject to and bound by the same terms and conditions of
Section 11.22 of this Agreement as though expressly named therein.

Joinder Page 52



--------------------------------------------------------------------------------



 



     Executed as of May                     , 2006.

            JOINDER PARTY:   WINSTON HOTELS, INC.,     a North Carolina
corporation
 
       
 
  By:   /s/ Jacob A. Darling
 
     
 
         Jacob A. Darling, Vice President

Joinder Signature Page



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description

Exhibit Page



--------------------------------------------------------------------------------



 



SCHEDULE I
DEFEASANCE
     1. In accordance with Section 2.3 of the Loan Agreement, Borrower may
obtain the release of the Project from the lien of the Mortgage upon the
satisfaction of the following conditions precedent:
          (a) not less than thirty (30) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Release Date”) on which the
Defeasance (hereinafter defined) is to occur;
          (b) the payment to Lender of interest accrued and unpaid on the
principal balance of the Note to and including the Release Date;
          (c) the payment to Lender of all other sums, not including scheduled
interest or principal payments, due under the Note, the Mortgage, the Assignment
of Leases and Rents, and the other Loan Documents;
          (d) the payment to Lender of a $5,000 non-refundable processing fee;
          (e) the delivery by Borrower to Lender of:

  i)   a security agreement in form and substance satisfactory to Lender,
creating a first priority lien on the U.S. Obligations (hereinafter defined)
purchased by or on behalf of Borrower that will provide payments on or prior to,
but as close as possible to all successive Payment Dates after the Release Date,
including the amounts due on the Maturity Date, as it may be accelerated in
accordance with Section 2.3(c) of the Agreement and Section 2 of this Schedule I
(the “Security Agreement”);     ii)   a release of the Project from the lien of
the Mortgage and the release of Borrower from its obligations under this
Agreement, the Mortgage and the Note (for execution by Lender) in a form
appropriate for the jurisdiction in which the Project is located;     iii)   an
officer’s certificate of Borrower certifying that the requirements set forth in
this paragraph (e) have been satisfied;     iv)   an opinion of counsel in form
and substance, and rendered by counsel satisfactory to Lender at the expense of
Borrower, stating, among other things, that Lender has a perfected first
priority security interest in the U.S. Obligations purchased by or on behalf

Schedule Page 55



--------------------------------------------------------------------------------



 



      of Borrower and pledged to Lender and as to enforceability of the Security
Agreement and other documents delivered in connection therewith;     v)   if
required by the Rating Agencies and/or pooling and servicing agreement relating
to the Secondary Market Transaction, evidence in writing from the applicable
Rating Agencies to the effect that such release will not result in a
qualification, downgrade or withdrawal of any rating in effect immediately prior
to such defeasance for any securities issued in connection with a Secondary
Market Transaction;     vi)   evidence of satisfaction of all requirements of
the Successor Borrower, including payment if required of administrative expenses
and applicable federal income taxes associated with or to be incurred by
Successor Borrower during the remaining term of, and applicable to, the Loan;
and     vii)   such other certificates, documents or instruments as Lender may
reasonably request.

          (f) if the Loan has been sold in a Secondary Market Transaction,
Lender shall have received an opinion of counsel acceptable to Lender in form
satisfactory to Lender stating, among other things, that the substitution of
collateral shall not cause the holder of the Loan to fail to maintain its status
as a real estate mortgage investment conduit (REMIC); and
          (g) Lender shall have received a certificate from a nationally
recognized independent certified public accountant acceptable to Lender, in form
and substance satisfactory to Lender, certifying that the U.S. Obligations
purchased by or on behalf of Borrower in accordance with this Schedule with the
Defeasance Deposit will generate sufficient sums to satisfy the obligations of
Borrower under the Note and this Schedule I as and when such obligations become
due.
     In connection with the conditions set forth above, Borrower hereby appoints
Lender as its agent and attorney-in-fact for the purpose of purchasing or
causing to be purchased U.S. Obligations which provide payments on or prior to,
but as close as possible to, all successive scheduled Payment Dates after the
Release Date upon which interest and principal payments are required under the
Note including the amounts due on the Maturity Date and in amounts equal to the
scheduled payments due on such dates under the Note (the “Scheduled Defeasance
Payments”). Borrower, pursuant to the Security Agreement or other appropriate
document, shall authorize and direct that the payments received from the U.S.
Obligations may be made directly to Lender and applied to satisfy the
obligations of Borrower under the Note and this Schedule I.

Schedule Page 56



--------------------------------------------------------------------------------



 



     2. In connection with the Defeasance, Borrower shall have the right to
accelerate the Maturity Date to any Payment Date that is or occurs after the
118th Payment Date, which acceleration shall become effective simultaneously
with Borrower’s delivery of the U.S. Obligations and satisfaction of all other
requirements of this Schedule I. Borrower shall specify any such acceleration in
the notice provided to Lender pursuant to Section 1(a) of this Schedule I.
     3. Upon compliance with the requirements of this Schedule I, the Project
shall be released from the lien of the Mortgage and the pledged U.S. Obligations
shall be the sole source of collateral securing the Note. In connection with
such release, a successor entity meeting Lender’s Single Purpose Entity
criteria, adjusted, as applicable, for the Defeasance contemplated by this
Schedule (the “Successor Borrower”), shall be established by Borrower subject to
Lender’s approval and Borrower shall transfer and assign all obligations, rights
and duties under and to the Note and this Loan Agreement together with the
pledged U.S. Obligations to such Successor Borrower pursuant to an assignment
and assumption agreement in form and substance satisfactory to Lender (the
“Assignment Agreement”). Such Successor Borrower shall assume the obligations
under the Note and this Loan Agreement and the Security Agreement and Borrower
shall be relieved of its obligations thereunder, except that Borrower shall be
required to perform its obligations pursuant to this Schedule I, including
maintenance of the Successor Borrower, if applicable. Borrower shall pay
$1,000.00 to any such Successor Borrower as consideration for assuming the
obligations under the Note and the Security Agreement pursuant to the Assignment
Agreement. Notwithstanding anything in the Mortgage to the contrary, no other
assumption fee shall be payable upon a transfer of the Note in accordance with
this paragraph, but Borrower shall pay all costs and expenses incurred by Lender
in connection with this Schedule, including Lender’s reasonable attorneys’ fees
and expenses, cost and expenses in obtaining review and confirmation by the
applicable Rating Agencies as required herein, and any administrative and tax
expenses associated with or incurred by the Successor Borrower in connection
with the defeasance.
     4. For purposes of this Schedule I, the following terms shall have the
following meanings:
          (a) The term “Yield Maintenance Amount” shall mean the amount which
will be sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and
          (b) The term “U.S. Obligations” shall mean “Government Securities” be
as defined in the REMIC regulations, specifically, Treasury Regulation §
1.860G-2(a)(8)(i).

Schedule Page 57



--------------------------------------------------------------------------------



 



SCHEDULE II
REQUIRED REPAIRS

Schedule Page 58



--------------------------------------------------------------------------------



 



SCHEDULE III
REPLACEMENT MANAGERS

Schedule Page 59



--------------------------------------------------------------------------------



 



SCHEDULE IV
RADIUS HOTELS

Schedule Page 60